Citation Nr: 0021157	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-05 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
as manifested by sleep walking and nightmares.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a liver disability 
on a direct basis.

5.  Entitlement to service connection for liver symptoms as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for an allergic skin 
reaction to oil, as a chronic disability resulting from an 
undiagnosed illness. 

8.  Entitlement to service connection for stuttering and 
stammering as a chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for flu-like symptoms, 
to include headaches, as a chronic disability resulting from 
an undiagnosed illness.

12.  Entitlement to service connection for cough as a chronic 
disability resulting from an undiagnosed illness. 

13.  Entitlement to service connection for low back pain, as 
a chronic disability resulting from an undiagnosed illness.

14.  Entitlement to service connection for leg pain, as a 
chronic disability resulting from an undiagnosed illness.

15.  Entitlement to service connection for joint pain other 
than that of the low back and legs, as a chronic disability 
resulting from an undiagnosed illness.

16.  Entitlement to service connection for muscle pain other 
than that of the low back and legs, as a chronic disability 
resulting from an undiagnosed illness.

17.  Entitlement to service connection for decreased vision 
of the left eye as a chronic disability resulting from an 
undiagnosed illness.

18.  Entitlement to service connection for tingling of the 
upper and lower extremities as a chronic disability resulting 
from an undiagnosed illness.

19.  Entitlement to service connection for difficulty 
swallowing, choking phlegm, and thickened saliva, as a 
chronic disability resulting from an undiagnosed illness.

20.  Entitlement to service connection for a diagnosable 
disability manifested by bilateral shin splints and stress 
fractures.

21.  Entitlement to service connection for hot flashes and 
shakiness, as a chronic disability resulting from an 
undiagnosed illness.

22.  Entitlement to a compensable rating for otitis media.

23.  Entitlement to a compensable rating for furuncles on the 
back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
August 1991.  The veteran's DD Form 214 reflects that he was 
deployed in the "Area Of Responsibility" in support of 
Operation Desert Shield/Storm from August 14, 1990 to 
February 15, 1991.

The many issues on appeal come before the Board of Veterans' 
Appeals (Board) from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Buffalo, New York, and Philadelphia, Pennsylvania, as 
detailed below.

As an initial matter, the Board notes that by a March 1996 
rating decision, the Philadelphia RO, in pertinent part, 
denied service connection for hair loss, weight gain, 
irritability/rage, concentration problems, as a chronic 
disability resulting from an undiagnosed illness.  The 
veteran was notified of this rating decision in a letter 
dated in March 1996.  It does not appear that the veteran 
filed a notice of disagreement on this issue within one year 
of the rating decision or thereafter.  Therefore, although 
this issue was referenced on a July 1999 supplemental 
statement of the case, and incorporated by reference in an 
October 1999 Certification of Appeal, the Board does not 
consider it to be on appeal and will not discuss it further. 

The Board further notes that in a September 1995 letter, the 
veteran appeared to raise a claim concerning service 
connection for "slow healing" as a chronic disability 
resulting from an undiagnosed illness.  The RO has not issued 
a rating decision on this issue to date.  Since this matter 
has not been developed or certified for appeal, and inasmuch 
as it is not inextricably intertwined with the issues now 
before the Board on appeal, it is referred to the RO for 
initial consideration.

The veteran's claims concerning entitlement to service 
connection for a diagnosable disability manifested by 
bilateral shin splints and stress fractures, entitlement to 
service connection for hot flashes and shakiness, as a 
chronic disability resulting from an undiagnosed illness, and 
entitlement to a compensable rating for Morton's neuroma of 
the right foot, are all discussed in the Remand section only.  
The remaining issues are discussed, at least initially, in 
the Decision section below.


FINDINGS OF FACT

1.  The claim of service connection for PTSD is plausible.  
The totality of the evidence does not support a finding that 
the veteran has PTSD as a result of his military service.

2.  The veteran was noted to have a sleep disorder in service 
and he and his wife have alleged that the condition has 
continued postservice; the claim is plausible.

3.  There is no competent medical evidence linking any 
current asthma to the veteran's military service or to 
reported continuity of postservice symptomatology; the 
veteran's claim of entitlement to service connection for 
asthma is not plausible.

4.  A diagnosed liver disability is not currently objectively 
demonstrated; the claim for service connection for a 
diagnosable liver disability is not plausible.

5.  There is some evidence that the veteran had active duty 
in the Southwest Asia Theater of operations during the Gulf 
War; the veteran has not submitted evidence that he currently 
has objective indications of liver symptoms as a chronic 
disability resulting from an undiagnosed illness.

6.  The veteran has not submitted evidence that he currently 
has objective indications of memory loss as a chronic 
disability resulting from an undiagnosed illness.

7.  The veteran has not submitted evidence that his reported 
allergic reaction to oil cannot be attributed to any known 
clinical diagnosis. 

8.  The veteran has not submitted evidence that his reported 
stuttering and stammering cannot be attributed to any known 
clinical diagnosis. 

9.  The veteran has submitted some evidence that he currently 
has objective indications of dizziness as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.

10.  The veteran has submitted some evidence that he 
currently has objective indications of fatigue as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.

11.  The veteran has submitted some evidence that he 
currently has objective indications of headaches as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.

12.  The veteran has submitted some evidence that he 
currently has objective indications of cough as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.

13.  The veteran has submitted some evidence that he 
currently has objective indications of low back pain as a 
chronic disability resulting from an undiagnosed illness; the 
claim is plausible.

14.  The veteran has submitted some evidence that he 
currently has objective indications of leg pain, as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.

15.  The veteran has submitted some evidence that he 
currently has objective indications of joint pain other than 
that of the low back and legs as a chronic disability 
resulting from an undiagnosed illness; the claim is 
plausible.

16.  The veteran has submitted some evidence that he 
currently has objective indications of muscle pain other than 
that of the low back and legs as a chronic disability 
resulting from an undiagnosed illness; the claim is 
plausible.

17.  The veteran has submitted some evidence that he 
currently has objective indications of decreased vision of 
the left eye as a chronic disability resulting from an 
undiagnosed illness; the claim is plausible.

18.  The veteran has submitted some evidence that he 
currently has objective indications of tingling of the upper 
and lower extremities as a chronic disability resulting from 
an undiagnosed illness; the claim is plausible.

19.  The veteran has submitted some evidence that he 
currently has objective indications of difficulty swallowing, 
choking phlegm, and thickened saliva as a chronic disability 
resulting from an undiagnosed illness; the claim is 
plausible.

20.  Facially, neither the old or revised rating criteria for 
evaluating bilateral otitis media is more favorable to the 
veteran's claim for a compensable rating; for the period 
prior to June 10, 1999, the evidence of record does not show 
that the veteran had any suppuration or aural polyps in 
conjunction with his bilateral otitis media, nor any 
compensable hearing loss.

21.  For the period from June 10, 1999, the evidence of 
record does not show that the veteran has had any suppuration 
or aural polyps in conjunction with his otitis media, nor any 
compensable hearing loss.

22.  The veteran's furuncles of the back are manifested by a 
few scattered papulosquamous eruptions and scattered skin 
tags, with mild itching and blood on occasion, over a limited 
and unexposed area.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303, 3.304(f) (1999).

2.  The claim concerning entitlement to service connection 
for a sleep disorder, as manifested by sleep walking and 
nightmares, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim concerning entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
diagnosable liver disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim concerning service connection for liver 
symptoms, as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (1999).  

6.  The claim concerning service connection for memory loss, 
as a chronic disability resulting from an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 1117 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.317 (1999).

7.  The claim concerning service connection for allergic 
reaction to oil, as a chronic 
disability resulting from an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (1999).

8.  The claim concerning service connection for stuttering 
and stammering, as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (1999).

9.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for dizziness, as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

10. The veteran has submitted evidence of a well-grounded 
claim concerning service connection for fatigue, as a chronic 
disability resulting from an undiagnosed illness. 38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (1999).

11.  The veteran has submitted some evidence that he 
currently has objective indications of headaches as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (1999).

12.  The veteran has submitted some evidence that he 
currently has objective indications of cough as a chronic 
disability resulting from an undiagnosed illness; the claim 
is plausible.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.317 (1999).

13.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for low back pain, as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

14.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for leg pain, as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

15.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for joint pain other than 
that of the low back and legs, as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (1999).

16.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for muscle pain other 
than that of the low back and legs, as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.317 (1999).

17.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for decreased vision of 
the left eye, as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (1999).

18.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for tingling of the upper 
and lower extremities, as a chronic disability resulting from 
an undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.317 (1999).

19.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for difficulty 
swallowing, choking phlegm, and thickened saliva, as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

20.  For the period prior to June 10, 1999, the criteria for 
a compensable evaluation for bilateral otitis media are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.3, Diagnostic Code 6100, 6200, 6201 (as in 
effect prior to June 10, 1999); VAOPGCPREC 3-2000 (April 10, 
2000).  

21.  For the period prior to June 10, 1999, the criteria for 
a compensable evaluation for bilateral otitis media are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.3, Diagnostic Code 6100, 6200, 6201 (as in 
effect from June 10, 1999); VAOPGCPREC 3-2000 (April 10, 
2000).  

22.  The criteria for a compensable evaluation for furuncles 
of the back have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806, 7814 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records folder contains records related 
to treatment of the veteran in 1983 for left hip, knee, and 
thigh pain.  He was 14 years old at the time and there had 
been no specific history of trauma.  The veteran was 
diagnosed as having a slipped left femoral capital epiphysis, 
Grade I.  A Knowles pinning procedure on the left hip 
followed.  A chest X-ray taken prior to the veteran's surgery 
indicated clear lung fields.  

One of the examination reports associated with this treatment 
also noted that the veteran had had a history of nightmares 
which had been relieved by medication.  The veteran was 
diagnosed as having "night terrors." 

The pins were removed in August 1984.  By late August 1984, 
it was noted that the veteran had been doing well since his 
surgery, with occasional left hip aching.  There was no right 
hip pain.  The veteran had sought treatment after falling on 
his left side a few days before, and he had had some 
resultant left hip pain.  The medical history of sleep 
disorder with nightmares was again noted.

Service medical records reflect that in April 1989, the 
veteran's history of having temporary pins in his left hip at 
age 16 was noted, but it was not considered to be a problem 
at the time of his entrance into active duty.  Prior to his 
enlistment examination, the veteran denied ever having been a 
sleep walker.  He also denied any history of swollen or 
painful joints, frequent or severe headache, dizziness or 
fainting spells, chronic or frequent colds, sinusitis, hay 
fever, asthma, leg cramps, adverse reaction to serum, drugs, 
or medicine, broken bones, arthritis, rheumatism, or 
bursitis, bone, joint or other deformity, lameness, painful 
or "trick" shoulder or elbow, "trick" or locked knee, foot 
trouble, frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or any periods of unconsciousness.  Upon examination, 
the veteran's lungs, chest, upper extremities, feet, lower 
extremities, spine, and other musculoskeletal were noted to 
be normal.  Neurologic and psychiatric examinations were also 
normal.  

An X-ray of the right and left femurs taken in April 1989 
revealed evidence of an old hip pinning on the left.  There 
were no significant deformities or arthritic changes.  The 
right hip was normal.  The results of this X-ray were 
essentially confirmed in a May 1989 X-ray report.  

In April 1990, the veteran complained of having had shin pain 
with running for the prior few days.  He had no prior history 
of trauma.  Following an examination, he was assessed as 
having tibial stress syndrome with possible stress fracture.  
An X-ray of the veteran's bilateral tibia and fibula revealed 
considerable thickening of the anterior cortex of each tibia 
and some thickening posteriorly.  The radiologist could not 
see well-defined periosteal reaction or a distinct lucency to 
confirm a stress fracture.  There were no fibular fractures 
identified on either leg and the bones were well mineralized.  
The veteran was given physical profile restrictions of no 
running, jumping, long walks, or marches for one week.  

In May 1990, the veteran was cleared for overseas special 
duty after denying any problems and being assessed as stable.  
Subsequently in May 1990, the veteran continued to complain 
of shin splints.  Examination revealed anterior tibial 
tenderness of his bilateral lower extremities, right greater 
than left.  He was referred for an orthopedic consultation.    

In June 1990, the veteran was examined with regard to his 
complaints of shin splints.  Examination revealed no 
swelling, although tenderness was noted (left side greater 
than right).  The veteran had full range of motion.  He was 
assessed as having bilateral tibial periosteal irritation.   

In August 1990, the veteran sought outpatient treatment for 
having "a lot of stress."  He reported having been recently 
married.  Upon examination, mild reactive anxiety was noted.  
The veteran was assessed as having anxiety, although it was 
noted that this was appropriate to his situation.  He was 
prescribed medication.  Approximately one week later, the 
veteran sought outpatient treatment for a runny nose and 
stuffy head.  It was also noted that he was doing better 
emotionally.  Examination revealed a congested nose with 
clear discharge.  His throat was red but his chest was clear 
to auscultation.  The veteran was assessed as having an upper 
respiratory infection.  

In September 1990, the veteran continued to seek outpatient 
treatment for shin splints.  It was noted that X-rays had 
revealed no significant pathology.

In January 1991, the veteran sought outpatient treatment for 
congestion and a stuffy nose.  He reported having had 
increased difficulty with breathing for the prior several 
days.  He had spent the prior evening in chemical warfare 
gear and gas masks after a Scud attack.  His nose was not 
running much and he denied having headache or general 
myalgia.  Examination revealed very boggy and slightly wet 
nasal mucous membranes, with scant conjunctival irritation.  
There was no throat infection.  The veteran's neck was supple 
and his ears and chest were clear.  

In February 1991, the veteran sought treatment after 
complaining of problems with pressure when stepping on 
concrete with his right foot.  This had occurred during the 
course of the prior week.  Examination revealed pes planus 
and tenderness of the right second and third metatarsal 
joints.  The veteran was assessed as having probable neuroma.  

In March 1991, the veteran sought treatment at a mental 
health clinic and reported episodes of sleep walking and one 
"night terror" experienced in Saudi Arabia.  Since his 
return, he had had one episode of increased startle reflex 
and some guilt because he had returned from the Gulf War so 
early.  The examiner corrected some of the veteran's 
misperceptions and offered reassurance.  The veteran was 
assessed as having somnambulism and night terrors.  

On a dental patient medical history form dated in May 1991, 
the veteran reported that he had had health problems during 
Desert Storm, for which he had been under a physician's care.  
He also reported that he had been told that he was not 
eligible to be a blood donor because of anthrax shots he had 
received in Saudi Arabia.  

The veteran underwent a separation examination subsequently 
in May 1991.  Prior to the examination, the veteran denied 
any history of swollen or painful joints, frequent or severe 
headache, dizziness or fainting spells, chronic or frequent 
colds, sinusitis, hay fever, asthma, leg cramps, adverse 
reaction to serum, drug, or medicine, broken bones, 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, lameness, painful or "trick" shoulder or elbow, 
"trick" or locked knee, loss of memory or amnesia, or any 
periods of unconsciousness.  The veteran's history of anxiety 
reaction, manifested by depression and excessive worry was 
noted.  Additionally, it was noted that since August 1990, 
the veteran had experienced approximately 50 episodes of 
somnambulism and "night terrors."  The veteran denied any 
family or personal history of psychosis or disturbances of 
consciousness.  Upon examination, his lungs, chest, upper 
extremities, spine, and "other musculoskeletal" were 
normal.  The neuroma of the veteran's right foot was noted.  
Neurologic and psychiatric examinations were normal.  The 
veteran was diagnosed as having, in pertinent part, neuroma 
of the right foot and a history of somnambulism.    

In June 1991, the veteran was seen in the mental health 
clinic in order to document that he was continuing to have 
nightmares and sleep walking.  He related that he would 
awaken "startled."  He apparently had been sleepwalking 
three to four days before, and had apparently continued to 
have these symptoms since returning from the Gulf. 

The veteran's DD Form 214 indicates that he had been deployed 
in the "Area of Responsibility" in support of Operation 
Desert Shield/Storm from August 14, 1990, to February 13, 
1991.  His military occupational specialty was intelligence 
operations specialist, and he had been assigned to the 9th 
Tactical Intelligence Unit of the U.S. Air Force.  

The veteran underwent an examination for VA purposes in 
September 1991.  He reported that he had worked as a manager 
and welder at a muffler shop since August 1991.  Examination 
revealed, in pertinent part, that the veteran's head, face, 
nose, neck, sinuses, mouth, and throat were normal.  Lungs 
were clear to percussion and auscultation.  Other than the 
symptoms relating to the veteran's neuroma of the right foot, 
there were no musculoskeletal symptoms reported or otherwise 
noted on the examination report.  Neurological examination 
was normal.  The veteran appeared somewhat anxious but was 
otherwise normal.  The examiner did note that that the 
veteran had been discharged because of a problem with "night 
terrors" and sleep walking.  These symptoms had apparently 
developed while in Saudi Arabia while Scuds were incoming.  
The veteran had had a prior history of somatic problems in 
childhood.  He still had nightmares, and had hit his wife 
during one of these episodes.  Following the examination, the 
veteran was diagnosed as having, in pertinent part, 
somnambulism and night terrors. 

In October 1991, the veteran submitted a typewritten 
statement, in which he raised claims concerning service 
connection for, in pertinent part, sleep walking, shin 
splints and stress fractures of both legs, and a respiratory 
condition to include asthma.  The veteran indicated that he 
had experienced all of these symptoms while serving in the 
Gulf War.  

By a December 1991 rating decision, the Buffalo RO, in 
pertinent part, granted service connection for otitis media 
and assigned a noncompensable rating effective from August 
1991.  By the same rating decision, the RO also denied 
service connection for the following conditions: claimed 
residuals of shin splints, claimed fracture of right leg, 
claimed fracture of left leg, claimed asthma, and claimed 
sleepwalking and "night terror."  These claims were all 
denied on a direct basis only.

In May 1992, the veteran's representative submitted a 
typewritten statement in which it was noted, in pertinent 
part, that the veteran's asthmatic condition had its onset 
while he had been stationed at Shaw Air Force Base in South 
Carolina.  The veteran received medical treatment for this 
condition there as well as in Southwest Asia.  The veteran 
had had continuing, painful leg problems since April 1990, 
and he was seeking medical care for this condition.  In this 
statement, the veteran's representative also raised a claim 
concerning service connection for post-traumatic stress 
disorder (PTSD), for which the veteran had been treated by a 
VA psychiatrist.  Finally, the veteran's representative 
asserted that there was additional VA medical evidence that 
the veteran's sleep-walking condition was chronic and should 
have been service connected by aggravation.  

In a June 1992 letter, the RO asked the veteran to provide 
additional details concerning his PTSD stressors and in a 
typewritten statement also dated in June 1992, the veteran 
provided the requested details.  He reported that in December 
1990, his squadron had been exposed to alerts and air raid 
sirens, indicating impending Iraqi SCUD attacks.  Word had 
come down that they could have been chemical warfare 
preemptive strikes by Saddam Hussein.  The veteran had been 
ordered to put on chemical warfare gear.  Between January 17, 
1991, and January 29, 1991, the veteran was exposed on 
numerous occasions to air raid sirens, and on one day, the 
threat of sniper fire was present.  On another occasion, 
something hit the ceiling of his living quarters, and the 
ceiling was expected to collapse at any minute.  Sometime 
during January 1991, a fellow solders staying in the 
veteran's living quarters "snapped" due to the constant 
barrages of Scuds at sleep time.  They were all lacking sleep 
because of these attacks.  On February 12, 1991, the 
veteran's squadron was under SCUD attacks numerous times.  
One missile hit a school gymnasium close by and the shock 
waves were felt miles away.  The veteran indicated that he 
had been subjected to even more Scud attacks than those 
described above, but it was too hard to keep track.  Every 
attack required the donning of a chemical suit and gas masks.  
Finally, the veteran asserted that because he had been 
working in a top secret facility, the details and places for 
some instances had been omitted.  

In July 1992, records from the VA Medical Center (VAMC) in 
Bath, New York were associated with the claims file.  These 
records reflect, in pertinent part, that in November 1991, 
the veteran reported that his left ear kept getting plugged 
since August 1990.  Upon examination, the veteran's ears, 
nose, and throat appeared normal.  He could generate tympanic 
membrane movement.  The veteran was referred for an audiology 
examination.  An examination of the veteran's ears in 
December 1991 revealed slight redness along the right ear 
canal with possible scarring on the tympanic membrane.  
Examination of the left ear revealed a large amount of 
redness and an irritated ear canal.  The upper one half of 
the tympanic membrane also appeared to be rippled.  Hearing 
was within normal limits at all pitches and there were no 
air-bone gaps present.  Speech reception thresholds were 
within normal limits and word discrimination was very good 
bilaterally.  Tympanometry revealed normal compliance at 
normal pressure bilaterally, which was indicative of normal 
eardrum movement, and there was other evidence indicative of 
normal ossicular chain functioning.  Finally, Eustachian tube 
functioning revealed normal results.    

These records also reflect that subsequently in December 
1991, the veteran sought treatment for flu symptoms, 
including headache and a "white" cough.  The veteran 
continued to seek treatment for, in part, sputum, in early 
January 1992.  By late January 1992, the veteran reported 
that his ears felt better; there was no popping or plugging.  
The veteran also reported that over the prior month, he had 
had pains in both legs, usually in the back of the legs from 
the knees down to the feet.  Finally, the veteran also 
reported that he had been bothered by nightmares.  
Examination revealed no muscle tenderness, weakness, or 
atrophy of the legs.  The impressions included mild cough 
("? sinus related? allergic"), leg pains of unknown 
etiology, and nightmares. 

A chest X-ray taken in January 1992 revealed no 
abnormalities, although an X-ray of the veteran's sinuses 
revealed mildly enlarged turbinates.  In February 1992, the 
veteran was examined by a VA staff psychologist, who noted 
his reported symptoms of nightmares and Gulf War-related 
stressors.  Following the examination, the impression was 
that there "are several features of post traumatic stress 
disorder present."  Additionally in February 1992, the 
veteran sought treatment for bilateral leg pain, which was 
thought to probably be "shin splints," but the health care 
provider also wanted to rule out rheumatoid inflammation.  In 
March 1992, it was noted that the veteran had undergone 
testing in relation to his leg pain ("sed. rate, CBA and an 
RA latex") and that these tests were negative.  Upon re-
examination, he had no specific erythema, tenderness to 
palpation, or paresthesias.  The veteran was started on a 
general stretching exercise program.  He continued to seek 
treatment for aching legs in late March 1992.  Following an 
examination, the impressions included possible fibromyalgia 
"in view of sleep disorder." 

These records also indicate that the veteran underwent a 
battery of psychological testing in April 1992.  The summary 
of the test results indicated that he had "significant PTSD 
symptomatology," as well as the presence of a probable mild 
depression.  On another medical record dated in April 1992, 
it was suggested that the veteran had "much anxiety" which 
was being somatized into a variety of physical complaints, 
"e.g., vague neuromuscular and musculo-skeletal pains."  It 
was suggested that the veteran might benefit from hypno-
relaxation therapy, but the veteran stated that his religion 
"frowned on" hypnosis.  Progressive muscle relation 
exercises were then recommended.  
 
In August 1992, additional records from the Bath VAMC, were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran continued to seek treatment 
for nightmares in July 1992 and August 1992.  

In December 1992, the RO wrote to the U.S. Army and Joint 
Services Environmental Support Group (ESG) in an attempt to 
verify the veteran's alleged stressors.

The veteran underwent a mental disorders examination for VA 
purposes in January 1993.  He reported that his nightmares 
had begun as soon as he arrived in Saudi Arabia.  His 
roommate told the veteran that he would get up and do odd 
things at night, including attacking a wall, putting on a 
full chemical suit, and walking around the room with a knife.  
The veteran indicated that this was why he was medically 
discharged, although his nightmares continued even after 
service.  His history of exposure to Scud attacks and his 
post-service nightmares was noted.  The veteran also reported 
having breathing problems (possibly due to asthma), leg pain, 
and a popping in his ears.  Following the examination, the 
veteran was diagnosed as having sleep walking disorder and 
somatization disorder.  

In a typewritten letter dated in May 1993, the veteran 
asserted that he was entitled to an increased rating for his 
service connected ear disability.  He had spoken with a VA 
physician numerous times about the pain, noise, and 
distractions concerning his ears.  Although recent VA 
audiology tests indicated that his hearing was normal, the 
veteran still had a popping in his ears which would "plug" 
his hearing off completely for short periods of time.  
Sometimes when he experienced a loud noise, it could cause 
his ears to become plugged.  For instance, the veteran had 
been at a gathering during which he was clapping his hands, 
and he suddenly lost his hearing.  The veteran was 
subsequently told by a VA physician that nothing could be 
done for the pain and popping in his ears.  The veteran 
attached to his statement VA medical records dated in August 
1992 and November 1992, which reflect that he sought 
treatment for pain and popping in his ears.  The records also 
reflect that an ENT examination conducted in January 1993 was 
negative.  

In an August 1993 letter to the RO, the ESG confirmed that 
the veteran's DD 214 indicated that he had been assigned to 
the 9th Tactical Intelligence Squadron (9th TIS) and that he 
had served in Southwest Asia.  Although a U.S. Air Force 
historical representative could not verify Scud missile 
attacks within the 9th TIS compound, he did indicate that 
Scud missile alerts were very probable for this unit.

In August 1993, the veteran underwent an audiology 
examination for VA purposes.  He reported that every couple 
of days, he felt his hearing decrease and experienced 
pressure and popping noises in his ears.  The veteran also 
experienced pain which would even wake him up.  The popping 
and pain distracted him while at work.  The veteran also 
reported a periodic ring and buzz-like tinnitus which usually 
occurred only in one ear at a time.  He described it as both 
high and low in pitch.  The volume would vary.  When it was 
soft, it seemed low in pitch.  When it was loud or noisy, it 
seemed to be high in pitch.  When experiencing this ringing, 
the veteran noted that it was so loud that he would be unable 
to hear in that ear.

Upon examination, the veteran appeared to have an elevated 
sensation of pain in response to sound in his left ear only.  
He also complained that the probe tip in his left ear canal 
used during tympanometry and reflex testing caused pain.  
Follow-up was suggested to confirm possible infection of the 
left external auditory meatus.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
5
15
0
LEFT
5
0
0
0

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  

In September 1993, the veteran underwent an audio-ear disease 
examination for VA purposes.  He reported having "more than 
normal" popping since being in Saudi Arabia.  It interrupted 
his sleep and loud noises would make his ears "plug up."  
Upon examination, the veteran's auricle, external canal, 
tympanic membrane, tympanum, and mastoid were all normal.  
There was no indication of any active ear disease or 
infectious disease of the middle or inner ear. 

In a September 1993 letter, the veteran complained about his 
recent VA ear examination.  He stated that the same physician 
had previously told him that there was nothing he could do 
about his ear symptoms, but had told him during the 
examination that his problem was in his head. 

By an October 1993 rating decision, the RO, in pertinent 
part, confirmed the noncompensable rating for otitis media, 
and determined that new and material evidence had not been 
submitted to establish service connection for asthma, for 
"leg problems," and for "sleep walking."  By the same 
rating decision, the RO also denied service connection for 
PTSD.  

In November 1993, the veteran filed claims concerning service 
connection for "exposure to microwaves while in service in 
Desert Storm," and for "exposure to oil well smoke and 
resultant food contamination" during Desert Storm.

In December 1993, the veteran filed a notice of disagreement 
concerning, in pertinent part, PTSD, otitis media, "leg 
problems," asthma, and sleepwalking.

In February 1994, a statement of the case on these issues was 
forwarded to the veteran.

Subsequently in February 1994, additional records from the 
Bath VAMC were associated with the claims file.  These 
records reflect, in pertinent part, that in August 1992, the 
veteran sought outpatient treatment after used car oil had 
splashed into both eyes.  The veteran noted an irritation of 
the tissue of his right eye.  Following an examination, he 
was diagnosed as having chemical conjunctivitis of the both 
eyes.  The veteran was examined by a dermatologist in 
September 1992 after he had complained of a history of red 
blisters on his back.  Upon examination, a few scattered 
areas of a papulosquamous eruption on the upper back and 
anterior chest were noted, along with mild itching.  The 
veteran was given medication for this condition.  On a 
consultation sheet dated in August 1992, it was noted that 
the veteran had symptoms suggestive of hypoglycemia, although 
the specific symptoms were not referenced.  In September 
1992, the veteran reported that there was a history of 
diabetes mellitus in his family, and that he had been feeling 
weak off and on.  He was given information concerning a 
hypoglycemic ADA diet. 

The veteran again sought treatment for shakiness, generalized 
weakness, and dizziness in September 1992.  He was assessed 
as having possible panic disorder.  In November 1992, the 
veteran reported that he continued to be jumpy with an 
exaggerated startle response.  Psychological support was 
provided.  In December 1992, the veteran reported having had 
a "bad nightmare" two weeks before.  Additionally in 
December 1992, the veteran reported that as long as he ate 
regularly, he did not experience shaky spells as frequently.  
The impressions included mild asthma and hypoglycemia by 
history, better with diet.  Subsequently in December 1992, 
the veteran sought treatment for a sore throat.  Examination 
revealed a red and hoarse throat.  Lungs were clear to 
percussion and auscultation.  The veteran was treated for 
bronchial asthma in February 1993.

An April 1993 entry noted that the veteran had sent a letter 
reflecting his fears that he was suffering from "Al Eskan 
disease," or "Desert Storm pneumonitis."  He enclosed an 
article on this topic, and discussed it further on the 
telephone.  The veteran reported that he was still 
experiencing popping ears, cough, and asthma attacks.  A 
pulmonary consultation was recommended.  These records also 
reflect that during his July 1993 treatment session, the VA 
staff psychologist noted that the veteran "may be suffering 
from Al Eskan Disease: Desert Storm Pneumonitis."  The 
veteran reported that he still had difficulty sleeping, as 
well as an exaggerated startle response.  During another 
examination in July 1993, the veteran brought in a list of 
things that had bothered him since being in Saudi Arabia.  
His main complaint was of feet and heel pain, which hurt him 
most when he got up in the morning.  He also reported having 
a history of left eye twitching and decreased memory.  The 
veteran also reported a two to three month history of 
"stabbing" sharp pain in his lower left abdomen.  

Subsequently in July 1993, the veteran was examined and the 
impressions included a history of decreased visual acuity in 
left eye of unknown etiology, heel pain of unknown etiology, 
asthma, anxiety with multiple somatic complaints as noted, 
decreased memory loss of unknown etiology, and probable 
irritable colon.  These records also reflect that an 
audiology test apparently conducted in July 1993 revealed 
hearing within normal limits.  The veteran also underwent an 
eye consultation examination in July 1993.  Following this 
examination, the impression was slight decrease in left eye 
visual acuity of unknown etiology.  

In October 1993, the veteran was examined concerning his 
complaints of a one year history of memory impairment, 
although he was unable to be more specific in his complaint.  
There had been no dysfunction relating to his work nor had he 
experienced particular problems at home.  He just felt 
subjectively that his memory was not as good as before.  
Neurologic examination, including detailed testing of his 
memory, did not illicit any specific difficulty.  No further 
work-up was indicated to the examiner.  The veteran continued 
to seek treatment for psychological symptoms in December 
1993. 

These records also reflect that in January 1994, the veteran 
sought treatment for cold symptoms arising in the prior week.  
His ears had been plugged up for two to three days.  The 
veteran was assessed as having otitis media and an upper 
respiratory infection.  Subsequently in January 1994, the 
veteran reported that his hearing had improved but that he 
still heard a popping sound in his right ear.  The veteran 
also reported continued nightmares as well as pain in both 
legs.  Following an examination, the veteran was assessed as 
having, in pertinent part, leg pains, which were noted to be 
possibly secondary to muscle tremor.  

Subsequently in February 1994, the veteran underwent a feet 
examination for VA purposes.  The veteran reported, in 
pertinent part, having pain underneath the heels of both 
feet.  During the examination, the veteran's gait was ataxic 
due to pain in both heels.  Following the examination, the 
veteran was diagnosed as having, in pertinent part, 
symptomatic bilateral rear-foot pronation, and bilateral 
periostitis of the inferior surface of the heels.

In a typewritten letter associated with the claims file in 
March 1994, the veteran discussed his ear symptoms.  He 
reported that the pain, popping, and plugging up of his ears 
was worsening with time.  In support of his claim concerning 
this issue, the veteran attached a copy of a January 1994 
outpatient medical record which has been summarized above.
 
In a typewritten letter associated with the claims file in 
March 1994, the veteran discussed his leg symptoms.  He 
reported that since discharge, he had had problems with leg 
pain.  The pain was sometimes so bad that he could not sleep 
and he would have trouble standing for a long period of time.  
One of the veteran's VA physicians had told him that the pain 
resulted from shin splints the veteran had in service.  In 
support of his claim, the veteran attached copies of VA 
outpatient medical records, dated in February 1992 and 
January 1994, which have been summarized above.  The veteran 
also attached a November 1993 letter from his wife, who 
stated that she had been aware of the veteran's leg problems 
from telephone calls and letters received between February 
1990 and June 1990.  From June 1990 to August 1990, the 
veteran's wife was living with him at Shaw Air Force Base, 
and knew of his leg pain there as well.  Between August 1990 
and February 1991, while the veteran was in Saudi Arabia, the 
veteran advised his wife by calls and letters that he had 
wanted to jog to kill the boredom but he could not because of 
the leg pain.  Finally, the veteran's wife confirmed that the 
veteran had sought treatment for leg pain since February 
1991.  

Attached to the above letter was a November 1993 letter from 
his father, who reported that he had spoken many times to his 
son between February 1990 through August 1990.  The veteran 
talked about the pain in his legs.  The veteran's father also 
asserted that the veteran had suffered from continuous leg 
pain since his discharge, and that this had affected his job.  
The veteran's father also reported that his son's nightmares 
had stopped after high school, and that these came back while 
he was serving in Saudi Arabia.  The veteran's father 
asserted his belief that the veteran's nightmares were the 
result of his service in the Gulf War.  

In addition, the veteran attached copies of letters he 
apparently wrote home between May 1990 and June 1990, in 
which he complained of leg pain. 

In a typewritten letter associated with the claims file in 
March 1994, the veteran essentially reasserted that he had, 
in fact, been diagnosed as having asthma.  The veteran 
attached to this statement medical records which have been 
summarized above.  He also attached a copy of a medical 
record indicating that the veteran had had the following 
symptoms from January through December of 1992: symptoms of 
PTSD, sleep disturbance/nightmare, muscular aches, chronic 
cough "probably secondary to . . . mild asthma," and 
hypoglycemia by history.  

In a typewritten letter associated with the claims file in 
March 1994, the veteran discussed his symptoms of nightmare.  
He reported that his prior history of nightmares ended after 
high school, and they did not recur until he was sent to the 
Gulf War.  The veteran described his incidents of nightmares 
and sleepwalking during the Gulf War, and how they led to his 
medical discharge.  The veteran reasserted that he continued 
to suffer from nightmares, almost three years after his 
return from the War.  The veteran asserted that the wartime 
environment, the threat of possible chemical attack, numerous 
Scud alerts, and long hours of aggravation had caused a 
return of his nightmares.

The veteran attached to his letter a copy of an in-service 
medical record dated in February 1991.  This record was 
prepared by a United States Air Force psychiatrist who noted 
that the veteran had been seen on numerous occasions for, in 
part, anxiety and depression and persistent sleep 
disturbance, manifested by sleepwalking and sleeptalking.  It 
was noted that the veteran's sleepwalking antedated military 
service, with its onset at about 8 years of age and 
persisting through his early and middle teens.  A mental 
status examination showed mild reactive anxiety, and the 
veteran was diagnosed as having sleepwalking disorder.  It 
was further noted that the persistence of the veteran's 
sleepwalking was creating problems for him and other members 
of his squadron.  Finally, it was noted that the veteran's 
present assignment, in the wartime environment, was 
aggravating his condition.  In a separate typewritten 
statement dated in February 1991, the same United States Air 
Force physician again noted the veteran's symptoms of severe 
nightmares.

The veteran also attached to his letter a November 1993 
written statement from his wife who noted that between August 
1990 and February 1991, she knew that the veteran was having 
severe nightmares based on his telephone calls and letters.  
She also was aware that he was seeing a psychiatrist in Saudi 
Arabia because of frequent nightmares.  The veteran's spouse 
went on to describe his continued symptoms of nightmare from 
February 1991.

In addition, the veteran attached to his letter a typewritten 
statement from his father dated in November 1993.  In this 
statement, the veteran's father noted that between February 
1990 and August 1990, the veteran had told him about the 
pains in his legs.  The veteran's father also noted that the 
veteran started to have nightmares again when he arrived in 
Saudi Arabia.  He knew this based on telephone calls from his 
son from August 1990 through February 1991.  The veteran's 
father went on to state his belief that the veteran's travel 
to Saudi Arabia had caused a recurrence of preexisting 
nightmares, and that the veteran still suffered from 
nightmares several years after the war.  

Finally, the veteran attached copies of letters that he wrote 
home to his wife during the Gulf War, in which he complained 
of nightmares and periods of unconsciousness.

In a separate typewritten letter associated with the claims 
file in March 1994, the veteran described his symptoms of 
PTSD.  He claimed that since his return from Saudi Arabia, he 
had experienced what he called flashbacks.  He had recently 
seen a person with whom he had worked in Saudi Arabia, at the 
Bath VAMC, and this incident had sent him back to the war.  
During his flashbacks, he could remember everything, 
including Scud alert sirens, Patriots launching, and the 
smell of charcoal from chemical suits.  He remembered the 
loneliness and feeling deserted by the Air Force.  He 
remembered the smells, sounds, and heat.  While the veteran 
conceded that he had been diagnosed as having sleepwalking 
disorder and somatization disorder, he also asserted that he 
had symptoms of PTSD.  

The veteran attached to this letter a copy of a newsletter 
entitled "Veterans News-in-Brief" in which it was noted 
that psychiatric tests of Gulf War soldiers indicated that 10 
percent of these veterans showed signs of mild PTSD.  The 
veteran also attached a copy of an article from The American 
Legion Magazine in which the symptoms of PTSD were discussed.  
The veteran also attached, in pertinent part, duplicate 
copies of his service medical records which have been 
summarized above, a November 1993 written statement from his 
wife in which she described his continuing symptoms of PTSD, 
and a copy of a March 1991 request for mental health 
evaluation.  It was noted on this request that the veteran's 
sleepwalking disorder and sleep terror disorder had been 
identified.  In an August 1991 notification letter, it was 
noted that the veteran was being recommended for discharge 
from the United States Air Force due to the sleepwalking 
incident of August 1990.  In a separate written letter dated 
in August 1991, it was further noted that the veteran was 
recommended for discharge from the United States Air Force 
for the convenience of the Government.  Finally, the veteran 
submitted duplicate copies of VA treatment records indicating 
treatment for psychiatric symptoms.  These documents have 
been summarized above.

In a separate typewritten statement associated with the 
claims file in March 1994, the veteran asserted that while he 
served in Operations Desert Shield and Desert Storm, he saw 
the doctor numerous times for medical problems ranging from 
leg pain, shortness of breath, ear infections, eye problems, 
constant sickness, and many other ailments.  He went to a 
Saudi Arabian hospital for treatment of his eyes and had 
numerous visits with a psychiatrist regarding his nightmares.  
He suggested that records of his psychiatric treatment were 
lost during the war.  He also suggested that approximately 
one quarter of his service medical records were lost at Shaw 
Air Force Base during the summer of 1991.  They were checked 
out of the Air Force records department for a doctor's 
appointment, and never made it back thereafter.  However, he 
indicated that he had submitted copies of service medical 
records which were made just before the original set was 
lost.  Unfortunately, he did not have time that day to 
photocopy all of his service medical records before they were 
lost. 

In April 1994, the veteran submitted a private medical record 
dated in March 1994.  It was noted on this record that he 
complained of some shortness of breath, especially on 
exertion.  He could hear himself wheezing.  Examination 
revealed that the veteran's throat was clear and his lungs 
were clear to auscultation.  The impression following the 
examination was that the veteran had allergic bronchial 
asthma as a cause of exertional dyspnea.  In addition to this 
private medical record, the veteran submitted copies of VA 
treatment records which have been summarized above.

In a May 1994 written statement, the veteran asserted that he 
had been exposed to burning oil well smoke while in Saudi 
Arabia, as well as possible food contamination.  The veteran 
also asserted that some of his symptoms might have been 
related to exposure to microwave and electromagnetic 
radiation from radar towers, dishes, and other intelligence 
collecting equipment.  The veteran attached to his statement 
duplicative copies of service medical and VA treatment 
records, which were summarized above.

In September 1994, additional medical records from the Bath 
VAMC were associated with the claims file.  These records 
reflect, in pertinent part, outpatient treatment between 
November 1993 and July 1994 for various symptoms including 
feet and heel pain, psychiatric symptoms, sinusitis, leg 
pain, asthma, cold symptoms, and possible viral syndrome.  Of 
particular note was a December 1993 outpatient record in 
which it was noted that the veteran complained of an 
exaggerated startle response to sirens that reminded him of 
Scud missile attack warnings.  The veteran also had reported 
nightmares of being attacked by missiles in Saudi Arabia.  
The veteran was diagnosed as having chronic PTSD.  

These records also reflect that in January 1994 the veteran 
was seen in an outpatient setting complaining of a five-day 
history of sore throat, cough, and plugged ears.  
Specifically, the veteran reported that his ears had been 
plugging up for the past two to three days.  Examination of 
the tympanic membranes revealed the right to be normal and 
the left to be erythematous.  The veteran was assessed as 
having otitis media and an upper respiratory infection.  In 
April 1994, the veteran reported that he had been allergic to 
motor oil since he had returned to Saudi, and that his skin 
would get blotchy and burn.  It seemed better for him since 
he began using special gloves for oil changes.  By May 1994, 
the veteran reported that his ears were getting better and 
were not plugging up as much.  However, he did report that 
his ears would still pop while in the shower or when he was 
exposed to loud noise.

By an October 1994 rating decision, the RO, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen claims concerning service connection for 
shin splints, for asthma, or for sleepwalking and nightmares.  
By the same rating decision, the RO also denied service 
connection for PTSD.

In a written letter associated with the claims file in 
December 1994, the veteran asserted that he had developed 
breathing problems which were probably caused by exposure to 
fine sand dust in Saudi Arabia.  The veteran asserted that 
there was no mention in his service medical records of having 
a breathing problem because he had been disabled by Morton's 
neuroma of the right foot, and had been given a waiver to do 
no physical exercise.  Once out of the service, he was told 
by VA doctors that he had asthma.  In this letter, the 
veteran also asserted that he had not been asked "formal" 
questions about his PTSD.  According to the veteran, this is 
why he had not been given a formal PTSD diagnosis.

In August 1995, additional medical records from the Bath VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, that in August 1994 the veteran was seen 
in an outpatient setting complaining of continued nightmares 
which disturbed his sleep.  The veteran felt that he had 
"multiple chemical sensitivities" which had caused a list 
of symptoms in himself and his wife.  He felt that his 
"Persian Gulf Syndrome" was contagious and that he had 
"passed it" to his wife.  

These records also reflect that in August 1994, the veteran 
complained of dizzy spells which would cause him to lose his 
balance.  He reported having had the same problems all along 
since his service in the Persian Gulf.  The veteran also 
mentioned trouble with "thick saliva," which he had also 
had since the war.  Following an examination, the impressions 
included dizziness, possible labyrinthitis, and difficulty 
swallowing, unknown etiology, and possible thick saliva.  It 
was recommended that the veteran undergo an esophagogram to 
evaluate his difficulty swallowing.  The veteran continued to 
seek outpatient treatment for his various symptoms reportedly 
related to Gulf War service in January 1995.  

These records also reflect that in January 1995 the veteran 
reported that he had been bothered by joint and muscle aches 
since he got out of Saudi Arabia.  He noted leg and calf 
pains, shoulder pains, arm aches, heel pains, and lower back 
pain.  The veteran was referred for an evaluation regarding 
any possible rheumatoid disorder.  In February 1995 the 
veteran was examined and found to have no evidence of 
rheumatoid disorder.  In February 1995 the veteran was 
referred for a physical therapy appointment.  On the 
consultation sheet, it was noted that the veteran had a 
provisional diagnosis of "musculoskeletal pain (in Saudi)."

These records also reflect that in March 1995 the veteran 
underwent a battery of psychiatric tests.  The veteran 
attained a score of 117 on the Mississippi Scale, which was 
suggestive of clinically significant PTSD symptomatology.  
The examiner noted that although the veteran had not 
experienced direct combat, he was stationed in a locale in 
Saudi Arabia that was often alerted to Scud missile attacks.  
During these occasions, the veteran felt that his life was in 
danger from chemical and/or biological weapons.  In fact, 
according to the examiner, the sound of a siren still caused 
the veteran to become autonomically hyperreactive.  The 
examiner concluded that the test findings were consistent 
with, in part, a diagnosis of post-traumatic stress disorder, 
chronic, delayed. 

These records also reflect that in April 1995 the veteran 
sought treatment for shortness of breath and a cough.  
Following an examination, the impression was bronchitis/upper 
respiratory infection.  These records also reflect that in 
May 1995 the veteran was examined by a dermatologist, who 
noted some scattered skin tags on the veteran's left 
supraclavicular area.  One of the larger ones had blood on 
occasion.  Physical examination revealed four polypoid 
lesions, all flesh-colored.  

These records also reflect that in April 1995 the veteran 
underwent a consultation examination due to reported 
persistent memory problems.  It was noted on examination that 
the veteran had been evaluated by the neurologist 
approximately one year before for complaints of short and 
long-term memory difficulties that had occurred since serving 
in the Gulf War.  The veteran's complaints persisted.  The 
neurologic examination included screening tests of cognitive 
nature which were all within normal limits.  The veteran 
continued to work daily as a welder and had had no particular 
performance problems related to his job.  In addition, he had 
continued numerous outside work activities, again without any 
difficulties with performance reported.  The neurologist 
noted that she had reviewed the veteran's extensive 
laboratory work and found no significant abnormalities.  The 
examiner's impression was that this was a "difficult 
situation" in the absence of positive findings on 
examination, or more focused or specific complaints. 

In July 1995 additional records from the Bath VAMC were 
associated with the claims file.  However, these records do 
not specifically pertain to the symptoms which are the 
subject of the decision section.

In November 1995 the veteran faxed a number of documents to 
the RO in support of his claims.  One of these documents was 
a written statement in which the veteran once again detailed 
his symptoms which had arisen following his service in the 
Gulf War.  The faxed documents also include an August 1995 
outpatient report which indicates that the veteran sought 
treatment for flashbacks and hot flashes.  Following an 
examination, the veteran was assessed as having 
"hypoglycemia."  In September 1995, the veteran sought 
outpatient treatment for severe ear discomfort with plugging 
and decreased hearing intermittently.  The veteran also 
reported having vertigo and dizziness.  Upon examination, the 
veteran's canals were clear and his tympanic membranes were 
clear and mobile.  The remainder of the records faxed by the 
veteran in November 1995 are, in pertinent part, essentially 
duplicative of those summarized above.

The veteran underwent a skin examination for VA purposes in 
October 1995.  He gave a history of skin rashes and lesions, 
on and off, as well as skin allergy to oil since his service 
in the Gulf War.  The veteran reported that he would get skin 
lesions around his left breast intermittently.  He complained 
of a burning sensation and dryness following contact with 
oil.  He also gave a history of intermittent blotchy rashes.  
The objective findings of this examination are found in the 
general medical examination report.  Following the 
examination, the veteran was diagnosed as having benign nevi, 
recent superficial first degree burn of the left forearm, and 
back furuncles.

The veteran also underwent a PTSD examination for VA purposes 
in November 1995, conducted by a VA social worker.  During 
his military career, the veteran reported that he had begun 
having psychological problems in the form of nightmares from 
his first night in Saudi Arabia.  He was put on a night shift 
and the combination of the change in time, working 12 hours 
per day, 7 days per week, and the stress of the wartime 
situation resulted in his losing significant amounts of 
sleep.  He experienced continuous nightmares, to the point 
where his roommates complained until he was sent to see a 
psychiatrist, Dr. Kennedy.  The veteran reported that Dr. 
Kennedy was not really understanding, but he continued going 
to see him throughout his time in Saudi Arabia.  The veteran 
also reported going to see the chaplain in Saudi Arabia, and 
he found this experience very unsatisfactory.  He also asked 
for help through his chain of command, which was also no help 
at all.  

Another captain was very understanding but unable to do much 
to help him.  The veteran reported the stress he felt was due 
to the constant waiting for the chemical Scud attacks, which 
they expected to happen at any time.  He reported that the 
tension was so high while he was there that the airmen were 
not issued M-16's because "they were afraid we would end up 
shooting each other."  The veteran reported that he was on 
sick call constantly with ear problems and that at the height 
of his stress he considered suicide.  He did not develop a 
plan for suicide, but assumed that if he did, he would hang 
himself.  The veteran reported that he received a lot of 
harassment from his unit members for taking "my job so 
seriously," and that the stress from this harassment only 
exacerbated his nightmare problems.  Eventually, he was sent 
back from Saudi due to his nightmares and reported that the 
night before the colonel learned of his situation, he had 
been walking around in his sleep with a knife in his hand and 
his roommates were fearful that somebody was going to get 
hurt.  

In the course of his PTSD examination, the veteran reported 
several stressors.  In December 1990, computers detected an 
Iraqi Scud launch and at that time they expected to be the 
target of a preemptive chemical warfare strike by Saddam 
Hussein.  Later that month an air raid alert was sounded, and 
the veteran believed that they were under attack.  In January 
1991 the veteran was reportedly subject to numerous Scud 
attacks, and on one occasion the compound received automatic 
weapons fire.  The veteran reported that his squadron had no 
weapons issued for their own defense and he had felt the 
threat of sniper fire all day.  On another occasion in 
January 1991, his compound was evacuated due to a bomb 
threat.  In February 1991, the veteran experienced an entire 
night involving Scud attacks.  One Scud hit a school 
gymnasium close to the compound and shock waves were felt 
miles away.  

The veteran also reported that sometime in January 1991, a 
fellow tech sergeant who had been in the military for 15 
years had a "mental breakdown," and he found this 
experience unnerving due to the fact that he had much less 
experience than this sergeant.  The veteran wondered how they 
were able to stand up under the stress when this man could 
not do so.  In addition to the above, the veteran reported 
that one Scud was hit by a Patriot missile directly over 
their compound and the debris rained down onto their 
squadron.  The veteran reported that he believed things would 
have been different if he had been able to sleep, if he had 
not been a newlywed, and if he had had a sympathetic ear when 
he wanted to talk about the stress he was feeling.  However, 
the veteran reported that he had no one he could talk to 
until he met the chaplain after his return from Saudi Arabia.  
The VA examiner noted that the veteran continued to have 
psychiatric symptoms following the Gulf War.  However, the 
examination report does not reflect any diagnosis of PTSD or 
other such psychiatric condition.

The veteran also underwent a general medical examination in 
October 1995.  The veteran reported that he had had no 
medical problems prior to 1991.  Since that time, the veteran 
gave a history of recurrent ear infections, dizziness, 
history of pain in the joints and muscles, heel pain, low 
back pain, leg pain, calf pain, shoulder pain, and forearm 
pain.  He also reported a history of breaking out in rashes 
and skin allergy to oil (burning sensation and redness of the 
skin), hot flashes, sleeplessness, restlessness, memory loss, 
and chronic cough with thickened saliva.  At the time of the 
exam, the veteran reported that his ears were plugged up and 
he had pain in the ear; that he had a feeling of movement and 
dizziness; that he had muscle pain in his calves and 
forearms, bilaterally and pain in his lower back and shoulder 
joints; and that he experienced rashes, particularly when his 
skin came in contact with oil.  

Upon examination, warty, benign lesions, 2 millimeters by 2 
millimeters, were noted on the left back, as were benign nevi 
and a few follicles on the back.  Examination of the head, 
face, neck, nose, sinuses, mouth, and throat was within 
normal limits.  Examination of the ears was within normal 
limits and there were no perforations or discharge.  
Neurological examination was within normal limits.  The 
abdomen was soft and nontender, and there were no masses or 
organomegaly.  Bowel sounds were positive.  The endocrine and 
genitourinary systems were within normal limits.  It was 
noted that the veteran's behavior was normal and his 
comprehension and coherence of response were good.  The 
veteran's emotional reaction was apprehensive, but he had 
good orientation to time, place, and person.  Short-term 
memory was good.  Following the examination, the veteran was 
diagnosed as having, in pertinent part, benign nevi and back 
furuncles.

Subsequently in November 1995, the veteran underwent another 
PTSD examination for VA purposes, this time conducted by a 
board of two VA physicians.  It was noted in the report that 
the veteran entered the examination with paper data to prove 
to the examiners that "I have PTSD" and stressed that all 
of his medical doctors stated that he had PTSD.  In the 
course of the examination, it appeared to the examiners that 
the veteran was preoccupied with his symptoms and the PTSD 
diagnostic issue.  The veteran reported that he had become so 
upset at the Gulf War that he could not sleep or function at 
all.  Despite all his alleged distress, it was noted that the 
veteran continued to be married, was working full-time as a 
welder, was a town councilman, and was a "Dean's List" 
college student.  Following the examination, the veteran was 
diagnosed as having anxiety disorder NOS, and personality 
disorder NOS.

In December 1995, the veteran submitted a typewritten 
statement and documents in support of his claims that he was 
the subject of many Scud attacks during his service in Desert 
Storm.  Among these documents is included a desk log 
indicating Scud attacks and/or Scud alerts on several 
occasions in January 1991.  The veteran also submitted a copy 
of a report entitled "casualties and damage from Scud 
attacks in the 1991 Gulf War."  This report, dated in March 
1993, apparently summarizes all the Scud attacks which 
occurred between January 1991 and February 1991.

The claims file indicates that the veteran underwent an 
audio-ear disease examination for VA purposes in October 
1995.  The veteran complained of having constant ear 
infections, extreme pain in the back of his ears, and 
intermittent plugging, particularly if he heard clapping or 
talking at a certain level.  Upon examination the veteran's 
auricle, external canal, tympanic membrane, tympanum, and 
mastoid were all normal.  There was no active ear disease 
present, nor any infectious disease of the middle or inner 
ear.  The examiner concluded that the veteran had a normal 
examination at that time.

The claims file includes a typewritten letter from the 
veteran's wife dated in September 1995, in which she restated 
the list of numerous symptoms the veteran had been suffering 
from since the Gulf War.  She also stated that she suffered 
from many of the same symptoms the veteran had experienced 
since the war.

The claims file contains a typewritten letter from the 
veteran's father dated in September 1995, in which he also 
listed the numerous symptoms the veteran had suffered from 
since the Gulf War.

By a March 1996 rating decision, the Philadelphia RO, in 
pertinent part, denied service connection for anxiety 
disorder claimed as PTSD, chronic cough, asthma, leg pains, 
left heel pain, right heel pain, sleeplessness, weight 
increase, stuttering and stammering, shakiness and hot 
flashes, and lack of concentration and irritability.  By the 
same rating decision, the RO determined, in pertinent part, 
that the veteran's claims concerning service connection for 
weight increase, stuttering and stammering, tingling in hands 
and toes, difficulty swallowing, choking phlegm and thickened 
saliva, flu-like symptoms including headaches, fatigue, joint 
and muscle aches, low back pain, memory loss, skin allergy to 
oil and liver problems were all not well grounded.  By the 
same rating decision the RO granted service connection for 
furuncles of the back, claimed as rashes, and assigned a 
noncompensable evaluation effective from June 1994.  Finally, 
the RO deferred consideration of the claim concerning service 
connection for dizziness, pending further development.

In a typewritten statement dated in April 1996, the veteran 
asserted that he had never had an asthma attack or breathing 
problems prior to active duty.  When he shipped out for Saudi 
Arabia in August 1990, the veteran developed asthma and 
breathing problems.  The veteran asserted that between 
January 1992 and December 1992 he continued to seek treatment 
at VA for asthma and breathing problems.  The veteran 
concluded his statement by asserting that his asthma and 
related breathing problems were due to environmental hazards 
from service in Saudi Arabia.  Not only did he breathe 
contaminated air from oil well fire smoke, but he was also 
exposed to the fine Saudi sand.  

The veteran attached to his statement a copy of a September 
1992 article published in Military Medicine magazine, which 
discussed the symptoms of soldiers who had been exposed to 
sand dust and pigeon droppings at Al Eskan village in Saudi 
Arabia.  The veteran asserted in his statement that he had 
visited Al Eskan village during his service in the Gulf War, 
and had contracted "Al Eskan disease," otherwise known as 
"Desert Storm pneumonitis."  The veteran also attached 
copies of service medical records and VA treatment records 
which indicated treatment for and/or diagnoses of asthma.  
These records have been summarized above.  

The veteran attached a typewritten statement which was signed 
by seven individuals.  This statement indicated that these 
individuals knew the veteran very well before he went into 
the Air Force in 1990.  They recalled that he was preparing 
for basic training long before he went into the service.  He 
worked at a YMCA and did a lot of running to prepare.  They 
did not recall the veteran ever having had an asthma attack 
or shortness of breath even once while doing all the 
strenuous exercise in preparation.  It was not until he came 
back from Saudi Arabia and the service that they found out he 
had asthma attacks and periods of shortness of breath.

In a separate typewritten statement dated in April 1996, the 
veteran again asserted that while he had had nightmares as a 
child, he had never had any in basic training or tech school.  
As soon as he arrived in Saudi Arabia, the war environment 
aggravated his nightmares and brought them back due to 
unremitting stress.  The veteran asserted that had he never 
gone to Saudi Arabia, he might never have had nightmares 
again.  However, he had been suffering from them for the 
prior five years.  The veteran attached to his statement 
copies of service medical records and VA treatment records, 
all of which were summarized above.

In a separate written statement dated in April 1996, the 
veteran asserted that the problems with his legs began in 
tech school in 1990, and this kept him from doing any 
running.  It was diagnosed as shin splints and ever since 
then he had not been able to run due to the chronic pain in 
his legs.  Since 1992, this problem had worsened as it 
affected the muscles in the back of his legs.  The pain was 
so severe that no medication could ease it and it even kept 
him from sleeping.  The pain affected his work as he had to 
sit down whenever possible to ease the pain.  The veteran 
attached to this statement copies of VA treatment records 
which have been summarized above.

In a separate written statement dated in April 1996, the 
veteran asserted that the chronic problem with his ears just 
kept getting worse.  Due to the problems with his ears, he 
had lost a lot of time from work and at times he could not 
hear the phone ringing.  The veteran could not afford to be 
hospitalized despite the severity of his medical problems.  
The veteran also asserted that he had been getting a 
tremendous amount of dizzy spells almost every day of the 
week, several times a day.  He was also experiencing feelings 
of vertigo.  The veteran attached to this statement a number 
of VA treatment records which have been summarized above.  

The veteran attached the copy of an August 1995 medical 
report, reflecting outpatient treatment for complaints of 
dizziness and spinning.  The veteran described that when 
sitting in a parked car, he would experience the sensation of 
the car moving in reverse.  He reported the sensation of 
"spinning" beginning approximately one week following his 
return from service in Saudi Arabia.  He had had a serious 
episode of dizziness in June 1995 which lasted approximately 
two weeks.  He also complained of fatigue with hot flashes 
and nausea.  The veteran periodically felt that his ears were 
plugged.  He stated that if he were to lie flat on the floor, 
or if he heard a loud noise such as clapping, his ears would 
become "plugged."  The veteran felt increased difficulty 
with hearing but he could hear "muffled" speech.  An 
otoscopy was clear bilaterally, although the right tympanic 
membrane appeared dull.  Hearing was within normal limits 
except at 250 hertz which suggested mild conductive hearing 
loss bilaterally.  Tympanometry on the right was abnormal 
with type "C" negative pressure.  Tympanometry on the left 
was within normal limits.  Eustachian tube functioning test 
was abnormal bilaterally and suggested nonpatent Eustachian 
tubes.  Acoustic reflexes on the right suggested conductive 
pathology and sensory etiology was suggested on the left.

Additionally in April 1996, duplicative copies of the 
veteran's December 1995 letter discussing Scud attacks were 
associated with the claims file, along with duplicative 
copies of service medical records.  In a separate typewritten 
statement associated with the claims file in April 1996, the 
veteran again asserted that he had a litany of symptoms which 
resulted from his service in Desert Storm.  He challenged the 
bases for the RO's prior denials of service connection, and 
claimed that he had submitted evidence of well-grounded 
claims.  He also asserted that his Gulf War-related symptoms 
had been present for at least five years since his discharge 
from service.

The veteran attached to this statement an April 1996 
typewritten letter from his wife, who commented on how severe 
his dizzy spells were getting.  She noted that not only had 
he lost time from work because of the dizzy spells, but it 
also kept him from working around the house and from even 
doing "normal human functions."  Lately, as the spells had 
progressively worsened, he had had them almost every day of 
the week.  She and the veteran had recently gone on vacation 
and had to change their plans every time the veteran had a 
dizzy spell.  None of the medication the veteran was taking 
for the dizzy spells seemed to help.

The veteran also attached to this statement an April 1996 
letter from his father.  The veteran's father noted that the 
veteran's dizzy spells were severely hampering his work.  He 
had had to take time off and this had cut business output in 
half.  Since the veteran was a welder and his job required 
him to weld just an inch or so from car gas tanks, his dizzy 
spells could be life-threatening.  Two days before, the 
veteran had had a dizzy spell which was so bad that he almost 
blacked out.  The veteran's father also reported that when 
the veteran was welding on a vehicle he could not hear the 
telephone ring, even if it were just 6 feet away.  He never 
used to have this problem, but it had increasingly become 
worse.  The veteran's father had installed an extension bell 
to the phone which made the phone ringing louder than normal.  
However, the veteran many times could not hear the phone 
while running a torch.

In a separate statement dated in April 1996, the veteran 
asserted that VA medical records reflected his rashes which 
were caused from exposure to oil.  He asserted that his 
allergic reaction to oil could have been related to exposure 
to oil well smoke and contaminated food and drink.  

The veteran attached to this statement a typewritten letter 
dated in June 1994 from a co-worker.  This individual 
asserted that he had witnessed the rashes that the veteran 
had whenever he came into contact with oil at work.  This 
individual had worked with the veteran before he went into 
the service and noted that he had never had this problem.  
However, since he got out of the service he had gotten these 
red rashes after coming in contact with oil.  The veteran 
also attached a copy of an April 1994 VA medical record 
indicating complaints of a skin reaction to oil.  This 
medical records has been summarized above.

In a separate written statement dated in April 1996, the 
veteran indicated that back pain and muscle pain were 
reflected on his Persian Gulf examination.  He asserted that 
his joint, muscle, and back pain were all chronic.  

The veteran attached to this statement the copy of a December 
1994 radiology report reflecting an X-ray of his cervical 
spine.  This revealed normal alignment of the vertebral 
bodies and well-maintained intervertebral spaces.  No 
fracture was seen.  The veteran also attached to this 
statement the copy of a March 1992 VA medical record in which 
he sought treatment for, in part, leg pains.  This document 
has been summarized above.

In a separate typewritten statement dated in April 1996, the 
veteran asserted that he had had chronic headaches for five 
years.  He asserted that these headaches could have been 
caused from Al Eskan disease or exposure to 
microwaves/radiation.  He also suggested that the headaches 
might have also been related to ear infections and/or ear 
problems which started during Desert Shield.  The veteran 
attached to this statement copies of VA treatment records 
relating to treatment for headache.  One of these records 
reflected a request for a consultation in which it was 
requested that the veteran's right fundus be examined to 
determine the cause of his headaches.  It was noted that the 
veteran had a provisional diagnosis of "cluster headaches."  
The remainder of this document does not indicate that the 
veteran's headaches were diagnosed or that any opinion as to 
etiology was given.

In a separate statement associated with the claims file in 
May 1996, the veteran asserted that he had been given a clear 
diagnosis of PTSD.  He argued alternatively that if he did 
not have PTSD, there were numerous references in his service 
medical records and VA medical records indicating anxiety 
disorder.  The veteran attached to this statement copies of 
records relating to treatment for and tests of PTSD.  These 
documents have been summarized above.

In a separate written statement associated with the claims 
file in May 1996, the veteran argued in favor of service 
connection for leg pains as a chronic disability resulting 
from an undiagnosed illness.  He asserted that he did not 
have leg pains related to shin splints prior to service.  
Following service the pain was so bad that at times he could 
not sleep and no medication would ease this pain.  The 
veteran attached to this statement copies of service medical 
records and VA treatment records relating to his complaints 
of leg pain.  These documents have been summarized above.

In a separate statement dated in April 1996, the veteran 
asserted that his dizzy spells were not alleviated by 
medication.  The veteran had lost quite a bit of work time 
because of dizzy spells.  The veteran attached to this 
statement duplicate copies of his wife's April 1996 letter as 
well as the April 1996 letter from his father.  Both of these 
documents are discussed above as are the copies of service 
medical records and VA treatment records which the veteran 
submitted in duplicate.

In April 1996, the veteran submitted another typewritten 
statement in which he discussed his claim concerning service 
connection for asthma.  After detailing his preservice and 
post service medical history, the veteran essentially argued 
that his asthma and related breathing problems were due to 
environmental hazards from service in Saudi Arabia.  He again 
asserted that the breathing problems may have been due to 
exposure to fine dust, Saudi sand and pigeon droppings.  
These led to recognition of "Al Eskan disease."  

The veteran attached to this statement duplicative copies of 
his service medical records and VA treatment records, which 
have been summarized above.  The veteran also attached the 
copy of a medical board report dated in September 1993 
relating to another veteran who had not noticed symptoms of 
lung disease prior to service in Operation Desert Storm.  
This veteran, according to the medical report, was exposed to 
oil fires in Kuwait and at least two biochemical agents.  
Subsequent to this, he noted the onset of dyspnea on 
exertion.

In April 1996, the veteran underwent an audiological 
examination for VA purposes.  The veteran complained of daily 
episodes of spinning and dizziness, which would last up to 
two hours.  The veteran also felt as if he were going to 
black out.  The veteran also complained of a history of ear 
infections beginning following his service in the Desert 
Storm; the last episode was in March or April 1996 and was 
treated with oral antibiotics.  The veteran complained of a 
history of pain in his ears and stated that the pain occurred 
approximately one time a week for a duration of 1 to 2 days.  
He felt the pain preceding the dizzy spells.  Approximately 
one day after the pain alleviated, he would experience a 
dizzy spell.  He denied any history of ear surgery or 
perforation.  The veteran felt a fluctuating hearing loss and 
complained of an inability to hear the telephone ringing at 
work when "welding."  The veteran also complained of 
tinnitus which he believed began during or following Desert 
Storm.  The tinnitus was usually bilateral but usually 
occurred in only one ear at a time.  It was periodic, 
although it recently had been occurring daily.  He described 
it as both a ring and a buzz.  

Pure tone thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
5
15
0
LEFT
10
5
10
5

Speech recognition was 96 percent in the right ear and 98 
percent in the left ear.  The examiner concluded that the 
veteran had normal hearing bilaterally with excellent word 
recognition bilaterally.  Tympanometry revealed normal 
pressure and volume bilaterally, although Eustachian tube 
functioning testing was abnormal bilaterally.  Acoustic 
reflexes were suggestive of sensory etiology.  Reflex decay 
could not be tested due to the veteran's complaints of pain 
with increased volume.

In May 1996, the veteran underwent an audio-ear disease 
examination for VA purposes.  He reported having intermittent 
ear infections, loss of hearing, popping, and pain.  He had 
been treated with multiple antibiotics.  The veteran also 
continued to complain of dizziness, spinning, and almost 
blacking out.  These symptoms occurred a couple of times a 
day.  Examination of the auricle, external canal, tympanic 
membrane, tympanum, and mastoid were normal.  There was no 
active ear disease present.  It was noted that an audiogram 
was normal.  The diagnoses included, in pertinent part, 
vertigo cause undetermined.

The claims file also indicates that the veteran underwent a 
private examination relating to his ears in April 1996.  He 
again complained of plugging up and popping, with pain.  For 
the prior year, he had had vertigo and spinning, which had 
been getting worse and would last for hours.  This would be 
accompanied by nausea and rare vomiting.  There was no loss 
of consciousness.

In June 1996, the veteran underwent an ENG test, the results 
of which were normal.  The ENG showed no gaze, spontaneous or 
positional nystagmus.  The Dix-Hallpike test for benign 
paroxysmal positional vertigo was negative to both sides.  
Bithermal caloric irrigations produced robust and symmetrical 
nystagmus.  Caloric fixation suppression was normal.  The 
veteran experienced severe dizziness with emesis during 
caloric tests.  Ocular saccades demonstrated normal saccadic 
velocity and symmetry.  Visual pursuit and optokinetic tests 
were normal and symmetrical.  The interpretation was a normal 
ENG test battery.

The veteran also underwent an audiological evaluation in June 
1996.  Pure tone thresholds were as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
10
10
5
10
LEFT
10
10
15
10

Speech recognition was 96 percent in the right ear and 96 
percent in the left ear.  It was concluded that the test 
results showed hearing to be within normal limits 
bilaterally.

The claims file also includes a record of a September 1996 
outpatient treatment visit by the veteran relating to his 
symptoms of severe ear discomfort with plugging and decreased 
hearing intermittently.  The veteran again continued to 
complain of vertigo and dizziness as well.  Examination 
revealed clear canals and clear and mobile tympanic 
membranes.  It was noted that an August audiometry 
examination had apparently revealed mild Eustachian tube 
dysfunction with loss of frequency at 250 megahertz.

In August 1996, copies of VA medical and private medical 
records were associated with the claims file.  These records 
are duplicative of those previously summarized above.

In August 1996, the RO wrote to the veteran and advised him 
about the types of medical and nonmedical evidence that he 
could submit in support of his claims concerning symptoms of 
an undiagnosed illness.  

In an August 1996 letter to the RO, the veteran asserted that 
he had already submitted more than enough documentation in 
support of his claims.  He attached copies of correspondence 
from his wife and father, which are essentially duplicative 
of those submitted previously and which have been summarized 
above.  They also include a reference indicating disagreement 
with the denial of service connection for stuttering and 
stammering as a chronic disability resulting from an 
undiagnosed illness.

In September 1996, the claims file was transferred from the 
RO in Philadelphia to the RO in Buffalo, New York.

In November 1996, the veteran underwent another audio-ear 
disease examination for VA purposes.  He again reported 
having intermittent ear plugging with frequent dizziness.  
Examination revealed normal auricle, external canal, tympanic 
membrane, tympanum, and mastoid.  There was no active ear 
disease present.  It was noted that the veteran had a normal 
hearing test, however, the details of the hearing test 
results were not provided.  The veteran was diagnosed as 
having vertigo, cause undetermined.

By an April 1997 rating decision, the Philadelphia RO denied, 
in pertinent part, service connection for weight increase, 
stuttering and stammering, tingling in the hands and toes, 
difficulty swallowing, choking phlegm, thickened saliva, 
memory loss, skin allergy to oil, liver symptoms (on what 
appeared to be a direct basis and as a chronic disability 
resulting from an undiagnosed illness), fatigue, joint pain, 
muscle pain, low back pain, asthma claimed as a chronic 
cough, leg pains, periostitis, claimed as left heel pain, 
calcaneal spur and periostitis, claimed as right heel pain, 
hypoglycemia, claimed as shakiness and hot flashes, flu-like 
symptoms including headaches, vertigo claimed as dizziness, 
sleeplessness, and lack of concentration and irritability.

In June 1997, the claims file was again transferred from the 
Philadelphia RO to the Buffalo RO.

In December 1997 the veteran submitted a Form 9 concerning 
his claims on appeal.  He again asserted that his symptoms 
all manifested within a two-year period following his return 
from the Gulf War.  

The veteran attached to his Form 9 a number of medical 
records in support of his claims.  One of these reflects that 
in December 1996 the veteran sought outpatient treatment for 
numbness of the hands and shoulders and pain in his left ear.  
Upon examination the veteran's ears were clear.  The 
impression was paroxysmal episodes of numbness and tingling 
sensations.  The records also reflected continued treatment 
by Curtis J. Cranmer, M.D., through December 1997 for 
symptoms including chronic phlegm, joint pain, "funny 
numbness" in the right arm, and the "possibility of chronic 
fatigue syndrome."  The veteran also submitted duplicate 
copies of VA medical records and lay statements, all of which 
have been summarized above.

In March 1998, the veteran submitted a written statement 
dated in February 1998 and signed by Dr. Cranmer.  In this 
statement, Dr. Cranmer stated that it was his medical opinion 
that it was possible that the following conditions were 
caused by or contributed to by exposure during the Gulf War 
service:  dizziness, phlegm/swallowing problems, tingling in 
hands and toes, otitis media, ear pain, popping, and plugging 
off, chronic fatigue syndrome, and leg muscle pain.  The 
veteran also attached a copy of a February 1998 VA 
examination report, in which it was noted that the veteran 
had a litany of complaints about which he went on and on.  
While the examiner assessed the veteran as having stomach 
complaints which could be an ulcer, it was also noted that 
the additional complaints were bypassed.  The veteran 
indicated that he had submitted this report in an effort to 
show the lack of professionalism exhibited by VA medical 
staff.

In August 1998 the veteran again requested a reevaluation of 
his service-connected otitis media.  He attached a number of 
private medical records reflecting treatment for this 
condition.  These records reflect in pertinent part that in 
March 1997 the veteran was seen in an outpatient setting and 
continued to complain of some pain in his left ear.  
Examination revealed otitis media in the left.  The examiner 
also noted that the veteran's right ear had a slight bit of 
redness on the central prominence of the ear, with some 
slightly cloudy fluid behind it.  Medication was prescribed.  
In November 1997, the veteran continued to complain of ear 
problems.  Examination revealed slight fluid behind each ear, 
the right side being slightly pink.  In December 1997, the 
veteran complained that his ears were feeling quite full.  He 
had had occasional treatments and had been told that he had 
Eustachian tube dysfunction.  Examination revealed some 
congestive fluid behind each eardrum.  The nose showed red 
swollen nasal turbinates.  There was some post nasal drip 
seen.  

These records also reflect that in January 1998 the veteran 
was seen in an outpatient setting complaining of a phlegm 
problem.  He was still having a lot of post nasal drip and 
alot of coughing and throat clearing.  He coughed up yellow 
mucus.  The veteran's ears had been somewhat better initially 
on medication but then became worse again.  The veteran was 
noted to have acute bilateral otitis media.  Each eardrum was 
red and appeared congested.  His ears were now infected.  
Subsequently in January 1998, the veteran reported that his 
ears and the phlegm problem were doing better.  His ears were 
examined and it was noted that the redness had gone from the 
tympanic membranes, although there remained cloudy fluid 
behind each eardrum.  In February 1998, the veteran reported 
that he had a buzzing feeling in his ear as well as some 
sensation of post nasal drip.  He continued to have a lot of 
aches, pains, and dizziness.  Examination revealed the 
veteran was in no acute distress and he appeared to be his 
usual self.  Examination of the ears revealed cloudy fluid 
behind each eardrum.  There was no tenseness to the drum, and 
they had normal anatomy with a normal light reflex.  There 
was a slight bit of redness and hypervascularity to the bone 
structures in the center.  The veteran was assessed as having 
chronic serous otitis and Gulf War syndrome.  The veteran 
asked the examiner to sign a statement stating that there was 
some possibility that his symptoms were caused by Gulf War 
syndrome.  The examiner noted that indeed, "There is some 
possibility as not much is currently known about Gulf War 
syndrome."  Therefore, the examiner (Dr. Cranmer), signed 
the paper. 

These records also reflect that in May 1998, the veteran was 
examined and it was noted that his ears continued to have 
some clear fluid behind each ear.  There were a few bubbles 
seen as well.  In July 1998, the veteran continued to have 
intermittent left ear pain.  Examination of the ears was 
grossly normal.  Each ear showed perhaps a bit of increased 
redness around the bony structures of the ear, but not enough 
so as to consider treatment.

In September 1998, the RO wrote to the veteran and asked for 
him to submit a statement from Dr. Cranmer explaining the 
basis for his opinion that the veteran's dizziness, 
phlegm/swallowing problems, tingling in hands and toes, 
chronic fatigue syndrome, and muscle pain in legs were caused 
by or contributed to by exposure during Gulf War service.

In October 1998, the veteran underwent an ear disease 
examination for VA purposes.  The veteran reported that he 
had had recurrent ear infections bilaterally.  Over the past 
years, he had been on antibiotics with no apparent relief.  
Aside from ear infection, the veteran also presented with 
some hearing impairment, tinnitus, and a feeling of fullness 
in both ears.  On examination, auricles were normal and 
external auditory canals were patent and there was no 
discharge.  Tympanic membrane landmarks were dull.  
Otherwise, there were no scar formations or perforations.  
Tympanums were normal and mastoids were also normal.  At the 
time of the examination, there was no evidence of active 
disease.  However, the veteran claimed that he had had ear 
infections intermittently.  The examiner noted that there 
were no infections in either ear at the present time.  The 
veteran was diagnosed as having chronic recurrent serous 
otitis media, by history, and mild conduction hearing loss 
bilaterally along with Eustachian tube dysfunction.

The claims file includes the report of an audiological 
examination of the veteran which took place in October 1998.  
The veteran reported that the problems with his otitis media 
were worsening.  He had pain in his ears, recently in the 
right ear only but it also could occur in the left.  He felt 
as if there were something in his ears, which would be 
alleviated when he wiggled his finger in the ear.  It was 
more of a "dull" pain.  The veteran also reported periodic 
and fluctuating hearing loss.  It was usually bilateral but 
was sometimes monaural, and would last a couple of days.  His 
ears seemed "plugged" when children were screaming; this 
symptom would alleviate when the noise dissipated.  The 
veteran also reported having dizzy spells, but the frequency 
and severity of the episodes had declined since he had 
stopped working at a muffler shop in July 1998.  Currently he 
had approximately 2 to 3 episodes of dizziness per month.  
The duration of these episodes would last not usually more 
than five minutes.  The veteran also reported a problem with 
chronic phlegm.  He denied any history of ear surgery or 
perforation.  The veteran reported that with background noise 
he could not understand speech from the TV or on the 
telephone.

In terms of tinnitus, the veteran reported that he had 
buzzing in his right ear definitely and possibly in the left 
ear, although he was uncertain about that.  The tinnitus 
would be periodic, occurring 1 to 2 times weekly.  The 
duration would be approximately 1 to 2 minutes.  He found the 
tinnitus irritating and was glad when it was gone.

Pure tone thresholds were measured as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
5
5
10
5
LEFT
5
5
0
5

Speech recognition was 96 percent in the right ear and 96 
percent in the left ear.  

The veteran was assessed as having normal hearing bilaterally 
and normal tympanometry bilaterally.  Acoustic reflexes 
suggested sensory etiology and were consistent with normal 
hearing bilaterally.  Eustachian tube functioning suggested 
no significant change in pressure bilaterally, with 
swallowing.  The examiner speculated that this may have been 
consistent with nonpatent Eustachian tubes.  It was noted 
that the veteran's complaints that his ears would "plug 
off" in response to a loud sound were unusual.  It was also 
noted that tinnitus was a subjective complaint.  The examiner 
concluded that there were no objective means of documenting 
its presence or absence.  The examiner further noted that the 
veteran's complaint of tinnitus could have been related to 
his history of noise exposure, which included both military 
and civilian noise exposure and/or other events and 
conditions in his life, which may have been unreported or 
unrecognized by the veteran.  Finally, the examiner noted 
that the etiology of the veteran's dizziness could not be 
determined from the hearing examination.  However, it was 
noted that ENG testing completed in June 1996 was normal.

The claims file also indicates that in November 1998, the 
veteran underwent a consultation examination for his reported 
symptoms of ears popping.  It was noted on examination that 
the veteran's tympanic membranes were O.K. bilaterally and 
there was no middle ear disease.  All special tests were 
normal or within normal limits.  One test showed a 15 percent 
difference between right and left, which was considered 
insignificant but may have pointed to unilateral Eustachian 
obstruction.

The claims file also includes a December 1998 letter from Dr. 
Cranmer, who stated, in pertinent part, as follows:

It should be known that [the veteran] is 
a patient at this office since 2/25/97.  
During the discussion of his medical 
problems since that visit, he has always 
had some concern about a variety of 
things which have been bothering 
physically since his return from the Gulf 
War.  These symptoms include such things 
as tingling and numbness in his thumb 
which progress up his arms as well as 
some occasional numbness in his toes.  He 
also has an increase in the frequency of 
bloody noses, as well as some chest 
discomfort, hearing problems, dizzy 
spells, chronic cough, and occasional 
diarrhea.  All of these symptoms are 
frequency mentioned in people who have 
done service in the Gulf War.

Recently [the veteran] presented to me a 
large amount of evidence in the form of 
photographs and other evidence of 
participation which have attested to the 
fact that he was a very active and 
energetic person prior to his involvement 
in the Gulf War.  There certainly appears 
to be a rather marked decrease in the 
activity of the [veteran] since his 
service there and a dramatic increase in 
the amount of physical complaints and 
symptoms since the war.

Therefore, knowing there is still a lot 
as yet unknown about the Gulf War 
Syndrome, it remains entirely possible 
that a lot of the [veteran's] symptoms 
and his decrease in activity may be due 
to some exposure or some process which is 
yet to be understood about the Gulf War.

In a July 1999 supplemental statement of the case, the 
Buffalo RO continued to deny service connection for leg pain, 
shakiness and hot flashes, difficulty swallowing, choking 
phlegm and thickened saliva, fatigue, joint and muscle aches 
and low back pain, weight increase, stuttering and 
stammering, tingling in the hands and toes, memory loss, skin 
allergy to oil, liver condition, chronic cough, left heel 
pain, right heel pain, visual loss of the left eye, lack of 
concentration and irritability, flu-like symptoms including 
headaches, and dizziness.  In the same supplemental statement 
of the case, the RO also confirmed the noncompensable rating 
assigned to furuncles of the back claimed as rashes.

By a July 1999 rating decision, the RO, in pertinent part, 
confirmed the noncompensable disability rating for service-
connected otitis media.

II.  Analysis

A.  Direct service connection claims

In General 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (1999).

However, a claimant for benefits under a law administered by 
the Secretary of VA shall first have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well- grounded claim; that is, a claim which is 
plausible.  If he has not presented a well- grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

1.  Service connection for PTSD

Effective March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  Since the Cohen case had been 
promulgated during the pendency of this appeal and the RO is 
deemed to have considered it when arriving at the decision in 
this case, there is no need to Remand the case to the RO for 
their initial consideration of the revised regulations.  The 
revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In the present case, the veteran has submitted lay evidence 
of in-service stressors, he has at least one medical 
diagnosis of the disability, and the VA examiner who 
diagnosed him in March 1995 appeared to relate the PTSD to at 
least some of the alleged in-service stressors.  In short, 
the claim is plausible and thus well grounded.  The Board 
will now address the merits of the claim.

In determining whether there is a diagnosis of PTSD, Sec. 
4.125 must be consulted.  

Diagnosis of mental disorders.  (a) If 
the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported 
by the findings on the examination 
report, the rating agency shall return 
the report to the examiner to 
substantiate the diagnosis.  (b) If the 
diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 
rating agency shall return the report to 
the examiner for a determination.

38 C.F.R. § 4.125 (Effective October 8, 1996).  

The first question to be answered is whether the veteran has 
a diagnosis of PTSD in accordance with applicable criteria.  
On the one hand, the veteran was diagnosed as having PTSD 
following a series psychiatric tests conducted in March 1995.  
Indeed, the veteran scored a 117 on the Mississippi Scale, 
which was, according to the examiner, suggestive of 
clinically significant PTSD symptomatology.  On the other 
hand, the veteran underwent one PTSD examination in November 
1995 which fully summarized all of his alleged stressors, and 
yet did reflect any diagnosis of PTSD.  The veteran underwent 
yet another PTSD examination for VA purposes in November 
1995, this time by a board of two VA physicians.  The veteran 
appeared intent on "proving" his diagnosis of PTSD and his 
distress over his experiences during the Gulf War, which 
apparently did not interfere with his ability to maintain his 
marriage, hold a full-time job, serve as town councilman, and 
be a "Dean's List" college student.  Although aware of the 
veteran's reported stressors and claimed symptoms, both VA 
examiners in November 1995 specifically refuted the earlier 
diagnosis of PTSD.  In fact, the examiners concurred that the 
veteran's primary diagnosis was anxiety disorder NOS and 
personality disorder NOS.     

In light of the fact that the veteran has undergone two VA 
PTSD examinations, one of which was before a board of two VA 
physicians, a remand for yet another examination is 
unnecessary and would merely serve to delay the veteran's 
appeal further.  Based on the medical records and examination 
reports at hand, the Board does not find that the evidence is 
at least in equipoise such as to determine that the veteran 
has PTSD. As such, there is no need to make a determination 
as to whether the veteran served in combat or was otherwise 
subjected to a stressor event in service.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim concerning service connection for 
PTSD.  Accordingly, under the circumstances, the veteran's 
claim concerning service connection for PTSD is denied. 

2.  Service connection for a sleep disorder, 
as manifested by sleep walking and nightmares

Service medical records do reflect that the veteran was noted 
to have had approximately 50 episodes of somnambulism and 
"night terrors."  Since service, the veteran and his wife 
have alleged continued problems with sleep problems.  This 
lay evidence is probative  as it lies within the knowledge of 
the veteran and his wife.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Accordingly, the veteran has presented a plausible 
claim for entitlement to service connection for a sleep 
disorder, as manifested by sleep walking and nightmares. 

3.  Service connection for asthma 

Service medical records do not reflect that the veteran was 
treated for asthma in service, although he did at times 
complain of congestion and was assessed at one point as 
having an upper respiratory infection.  Although the veteran 
has been treated for diagnosed asthma post-service, he has 
submitted no competent medical evidence to establish a nexus 
between any asthma and his service (See Caluza) or any 
current disability and post service complaints of congestion 
and breathing difficulty.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The lay evidence in the form of the veteran's 
written statements do not constitute probative evidence 
sufficient to connect any current disability with service or 
postservice symptoms.  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinion of a witness skilled in the 
particular science, art, or trade is needed to establish a 
well grounded claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran's having failed to present 
evidence of a plausible claim for entitlement to service 
connection for asthma, that claim must be denied as not being 
well grounded.  


4.  Service connection for a liver disability on a direct 
basis

The Board finds that the veteran's claim concerning service 
connection for a diagnosable liver disability is not well 
grounded within the meaning of 38 U.S.C.A. § 5107.  No 
medical evidence has been submitted establishing that the 
veteran currently has a diagnosed liver disability.  An 
October 1995 VA general medical examination does not reflect 
any objective indications of liver symptoms: the abdomen was 
soft, nontender, with no masses or organomegaly.  In any 
case, there was no specific diagnosis made concerning the 
veteran's liver following the examination, and there is 
certainly no indication that the veteran has been diagnosed 
as having a liver condition since that time.  Without 
competent evidence of current diagnosis, there is no valid 
claim concerning service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

B.  Claims concerning service connection for an undiagnosed 
illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 (Supp. 2000) and 38 C.F.R. § 3.317 (1999), a 
claimant need only present some evidence (1) that he or she 
is a "Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Neumann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000).  As an initial matter, the Board 
notes that the veteran's DD Form 214 reflects that he was 
deployed in the "Area Of Responsibility" in support of 
Operation Desert Shield/Storm from August 14, 1990 to 
February 15, 1991, and that he received, in part, a Southwest 
Asia Service medal.  Based on this evidence and for purposes 
of analysis under 38 C.F.R. § 3.317 (1999), the Board finds 
that there is at least some evidence suggesting that the 
veteran was a "Persian Gulf veteran" (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War). 

1. Liver symptoms; memory loss

The veteran has essentially claimed that he has experienced 
liver symptoms since his discharge from the Gulf War.  The 
Board notes that an October 1995 VA general medical 
examination did not reflect any objective indications of 
liver symptoms: the abdomen was soft, nontender, with no 
masses or organomegaly.  In any case, there are no objective 
indications of any liver symptoms since the Gulf War.  Thus, 
the veteran's claim concerning service connection for liver 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.

The veteran has essentially claimed that he has experienced 
memory loss since his discharge from the Gulf War.  The Board 
notes that an October 1993 neurologic examination, which 
included detailed testing of the veteran's memory, did not 
illicit any specific difficulty and no further work-up was 
indicated.  Indeed, the April 1995 consultation examination 
included screening tests of cognitive nature, which were all 
within normal limits.  As detailed in the Factual Background 
section above, the neurologist reviewed the veteran's 
extensive laboratory work and found no significant 
abnormalities.  In any case, there are no objective 
indications of memory loss since the Gulf War.  Thus, the 
veteran's claim concerning service connection for memory loss 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.  

2. Allergic skin reaction to oil; stuttering and stammering

The veteran's claim concerning service connection for 
allergic skin reaction to oil, as a chronic disability 
resulting from an undiagnosed illness, is not well grounded.  
Although the veteran has complained (while seeking VA 
outpatient treatment, during his October 1995 VA examination, 
and in written statements) of having had an allergic reaction 
to motor oil since his return for Saudi Arabia, he has not 
submitted evidence that this reported allergic reaction 
cannot be attributed to any known clinical diagnosis.  The 
veteran's skin symptoms have been attributed to the following 
diagnosed disabilities:  a first degree burn, benign nevi, 
and back furuncles (which has already been service 
connected).  There is no evidence that other skin symptoms 
have escaped diagnosis.  Thus, the veteran's claim concerning 
service connection for allergic reaction to oil, as a chronic 
disability resulting from an undiagnosed illness, is not well 
grounded.

Likewise, although the veteran and his spouse has reported 
his symptoms of stuttering and stammering since his return 
for Saudi Arabia, the veteran has not submitted evidence that 
these reported symptoms cannot be attributed to any known 
clinical diagnosis.  Thus, the veteran's claim concerning 
service connection for stuttering and stammering, as a 
chronic disability resulting from an undiagnosed illness, is 
not well grounded.




3.  Dizziness; fatigue; flu-like symptoms to include 
headaches; 
cough; low back pain, leg pain; joint pain other than that of 
the 
low back and legs; muscle pain other than that of the low 
back and legs; 
decreased vision in the left eye; tingling in the upper and 
lower extremities; 
difficulty swallowing, choking phlegm, and thickened saliva

The veteran's claims concerning service connection for 
dizziness, fatigue, flu-related symptoms to include headache, 
cough, low back pain, leg pain, joint pain other than that of 
the low back and legs, muscle pain other than that of the low 
back and legs, decreased vision in the left eye, tingling in 
the upper and lower extremities, and difficulty swallowing, 
choking phlegm, and thickened saliva, all as chronic 
disabilities resulting from an undiagnosed illness, are well 
grounded. 

In a number of medical records contained in the claims file, 
the veteran has reported having experienced dizziness, 
fatigue, cough, headaches, low back pain, leg pain, joint 
pain other than that of the low back and leg, muscle pain 
other than that of the low back and leg, decreased vision in 
the left eye, tingling in the hands and toes, and difficulty 
swallowing, choking phlegm, and thickened saliva beginning 
shortly following his return from Saudi Arabia.  The veteran 
has sought treatment for these symptoms since the Gulf War, 
and they generally have been confirmed in lay statements made 
by the veteran's spouse and father.  This is, then, at least 
some evidence of that the veteran has exhibited objective 
indications of chronic disability, manifested by signs or 
symptoms such as those listed in 38 C.F.R. § 3.317. 

Following a January 1992 outpatient visit, the impressions 
included mild cough, and leg pains of unknown etiology.  On a 
September 1992 VA consultation request, it was indicated that 
the veteran had been provisionally diagnosed as having 
"cluster headaches."  A July 1993 medical record, 
summarized above, indicates that the veteran was assessed as 
having, in pertinent part, heel pain of unknown etiology.  
The veteran also underwent an eye consultation examination in 
July 1993.  Following this examination, the impression was 
slight decrease in left eye vision of unknown etiology.  
Following an August 1994 outpatient examination, the 
impressions included a reference to "dizziness," as well as 
difficulty swallowing, unknown etiology, and possible thick 
saliva.  In January 1995, the veteran complained of, in 
pertinent part, leg and calf pains, shoulder pains, arm 
aches, and lower back pain.  The veteran was referred for an 
evaluation regarding possible rheumatoid disorder, but no 
evidence of rheumatoid disorder was found in February 1995.  
Indeed, on a February 1995 consultation referral sheet, it 
was noted that the veteran had a provisional diagnosis of 
"musculoskeletal pain (in Saudi)."  

The claims file also reflects that following a May 1996 VA 
audio-ear disease examination, the veteran was diagnosed as 
having vertigo, cause undetermined.  In December 1996 the 
veteran sought outpatient treatment for numbness of the hands 
and shoulders.  The impression was paroxysmal episodes of 
numbness and tingling sensations.  In his February 1998 
written statement, Dr. Cranmer opined, in part, that it was 
possible that the veteran's dizziness, fatigue (which was 
referenced as "chronic fatigue syndrome"), and leg muscle 
pain were caused by or contributed by "exposure" during the 
Gulf War.  In his December 1998 letter, Dr. Cranmer opined, 
in part, that the veteran's tingling episodes, chronic cough, 
dizzy spells and "rather marked decrease in . . . activity" 
may have been "due to some exposure or some process which is 
yet to be understood about the Gulf War."  

Thus, there is at least some evidence suggesting that the 
veteran's symptoms cannot be attributed to any known clinical 
diagnosis.  Therefore, subject to the remand directions 
detailed below, the Board finds that the veteran's claims 
concerning entitlement to service connection for dizziness, 
fatigue, low back pain, leg pain, headaches, cough, joint 
pain other than that of the low back and legs, muscle pain 
other than that of the low back and legs, decreased vision in 
the left eye, tingling episodes, and difficulty swallowing, 
choking phlegm, and thickened saliva, all as chronic 
disabilities resulting from an undiagnosed illness, are well 
grounded.  Neumann v. West, U. S. Vet. App. No. 98-1410 (July 
21, 2000).  

4.  Conclusory note concerning Gulf War claims

The Board acknowledges the veteran's submission of a 
September 1992 article from Military Medicine magazine, which 
discussed the symptoms of soldiers who had been exposed to 
sand dust and pigeon droppings at Al Eskan village in Saudi 
Arabia.  The veteran has asserted that he visited Al Eskan 
village during his service in the Gulf War, and had 
contracted "Al Eskan disease," otherwise known as "Desert 
Storm pneumonitis."  Although the Court has held that a 
medical treatise is not, in and of itself, insufficient to 
satisfy the medical nexus requirements necessary for an award 
of service connection, such evidence must provide more than 
speculative generic statements not relevant to the 
appellant's claim.  See Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  There 
must be a degree of certainty such that, under the facts of a 
specific case, "there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 
citing Sacks, at 317.  

In the present case, the veteran's own statements, taken 
together with the Military Medicine article, are too general 
and inconclusive, and do not provide the requisite medical 
evidence demonstrating a causal relationship between his 
claimed symptoms and any undiagnosed illness.  Most 
importantly, the documents do not indicate that this veteran 
has contracted "Al Eskan disease" (or "Desert Storm 
pneumonitis") or that any of his symptomatology was caused 
by such purported ailments.  See also Beausoleil v. Brown, 8 
Vet. App. 459 (1996).

C.  Claim concerning a compensable rating for a bilateral ear 
infection

The veteran's claim concerning a compensable rating for a 
bilateral ear infection is well grounded.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran asserts that the symptoms of 
his bilateral ear infection are worse than as evaluated by 
the RO, and thus he has stated a well-grounded claim. 
 
As noted above, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim for increased 
rating.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Department in this case has accorded the 
veteran several examinations and obtained medical records 
from VA health care providers.  The duty to assist has been 
satisfied.  

As noted above, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1999).  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. §  4.2 (1999).  In cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

The relevant criteria for rating the severity of the 
veteran's bilateral ear infection is through application of 
the provisions of Diagnostic Codes 6100, 6200, and 6201 of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions.

However it is appropriate that consideration under the 
revised rating schedule criteria, as in this case, not be 
undertaken before such criteria became effective.  The 
regulatory amendments noted above were not in effect at the 
time the RO issued its decision assigning a noncompensable 
percent rating for the veteran's bilateral otitis media, and, 
therefore, would not have been applied by the RO in making 
its determination.  In view of that, the Board must consider 
whether the veteran would be prejudiced if we were to proceed 
with appellate consideration of the claim without first 
giving the RO the opportunity to consider the new 
regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).  

The provisions of 38 C.F.R. § 4.86 in effect as of June 10, 
1999, address exceptional patterns of hearing loss, when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  In these instances, the rating specialist is to 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a), (b) (as in effect as of 
June 10, 1999).  

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  He clearly does not 
meet the criteria for an exceptional pattern of hearing.  
Therefore, the veteran would not be prejudiced by the Board 
proceeding to the merits of the claim, and a remand would 
only result in needless delay and impose further burdens on 
the RO, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The criteria of Diagnostic Code 6200 which were in effect 
prior to June 10, 1999, provide that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process.  This is to be 
combined with ratings for loss of hearing.  A 10 percent 
rating is the maximum evaluation assignable under this 
diagnostic code.  Diagnostic Code 6200 (criteria in effect 
prior to June 10, 1999).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (as in effect prior to and from June 
10, 1999).  

The new criteria under Code 6200, in effect beginning June 
10, 1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull will be rated separately.  Diagnostic Code 6200 
(criteria in effect beginning June 10, 1999).

The criteria of Diagnostic Code 6201 which were in effect 
prior to June 10, 1999, provide that chronic catarrhal otitis 
media will be rated based on hearing loss.  38 C.F.R. § 
4.87a, Diagnostic Code 6201 (1998).  The revised criteria for 
Diagnostic Code 6201, in effect from June 10, 1999, provide 
that chronic nonsuppurative otitis media with effusion 
(serous otitis media) will be rated based on impairment of 
hearing.  38 C.F.R. § 4.87, Diagnostic Code 6201 (1999).  

In deciding this claim, the Board has considered VAOPGCPREC 
3-2000 (April 10, 2000) which requires that the Board 
initially determine whether it is clear, from a facial 
comparison, that one version of the applicable Diagnostic 
Codes are more favorable to the veteran than the other.  If 
not, both criteria must be separately applied to determine 
which is more favorable.  In this case, both the old and new 
criteria were considered as it is not facially clear which is 
more advantageous to the veteran.

To recap, in August 1994, the veteran reported that every 
couple of days, he felt his hearing decrease and experienced 
pressure and popping noises in his ears.  The veteran also 
reported a periodic ring and buzz-like tinnitus which usually 
occurred only in one ear at a time.  Upon examination, the 
veteran appeared to have an elevated sensation of pain in 
response to sound in his left ear only.  

During a September 1993 examination, the veteran's auricle, 
external canal, tympanic membrane, tympanum, and mastoid were 
all normal.  There was no indication of any active ear 
disease or infectious disease of the middle or inner ear.  
(The veteran later complained about this examination).  The 
veteran sought outpatient treatment for his ears in 1994, 
when it was noted that the tympanic membranes on the right 
were normal and the left were erythematous.  An otoscopy in 
August 1995 showed the ears to be clear bilaterally, although 
the right tympanic membrane appeared dull.  Hearing was 
within normal limits except at 250 hertz which suggested mild 
conductive hearing loss bilaterally.  Tympanometry on the 
right was abnormal with type "C" negative pressure.  
Tympanometry on the left was within normal limits.  
Eustachian tube functioning test was abnormal bilaterally and 
suggested nonpatent Eustachian tubes.  Acoustic reflexes on 
the right suggested conductive pathology and sensory etiology 
was suggested on the left.

By his October 1995 general medical examination, the 
veteran's auricle, external canal, tympanic membrane, 
tympanum, and mastoid were all normal.  There was no active 
ear disease present, nor any infectious disease of the middle 
or inner ear.  In April 1996, the veteran underwent an 
audiological examination for VA purposes. 
Tympanometry revealed normal pressure and volume bilaterally, 
although Eustachian tube functioning testing was abnormal 
bilaterally.  Acoustic reflexes were suggestive of sensory 
etiology.  Reflex decay could not be tested due to the 
veteran's complaints of pain with increased volume.  The 
average puretone decibel loss for his right ear, achieved by 
adding hearing loss at 1000, 2000, 3000, and 4000 HZ and 
dividing by four, was 8.  The percent of discrimination was 
96.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 0 and 41 with the line 
for percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  The average 
puretone decibel loss for the veteran's left ear was 8.  The 
percent of discrimination was 98.  The resulting numeric 
designation for the left ear is I. 
 
Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII 
requires, based on this audiology test, assignment of a 
noncompensable percent rating under diagnostic code 6100. 

During a May 1996 VA audio-ear disease examination, the 
veteran's auricle, external canal, tympanic membrane, 
tympanum, and mastoid were normal and no active ear disease 
was present.  In June 1996, the veteran underwent an 
audiological examination for VA purposes.  The average 
puretone decibel loss for his right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 9.  The percent of discrimination was 96.  The 
resulting numeric designation for the right ear is I.  The 
average puretone decibel loss for the veteran's left ear was 
11.  The percent of discrimination was 96.  The resulting 
numeric designation for the left ear is I.  Once again, with 
a numeric designation of I for the right ear and I for the 
left ear, the point of intersection on Table VII requires, 
based on this audiology test, assignment of a noncompensable 
percent rating under diagnostic code 6100. 

A September 1996 outpatient treatment visit revealed clear 
canals and clear and mobile tympanic membranes.  A November 
1996 examination revealed normal auricle, external canal, 
tympanic membrane, tympanum, and mastoid.  There was no 
active ear disease present.  The veteran sought outpatient 
treatment for his otitis media through 1997 and 1998.  During 
these visits, examiners variously noted redness on the 
central prominence of the right ear, slight fluid behind each 
ear, and some congestive fluid behind each eardrum. 

During an October 1998 examination, auricles were normal and 
external auditory canals were patent and there was no 
discharge.  Tympanic membrane landmarks were dull.  
Otherwise, there were no scar formations or perforations.  
Tympanums were normal and mastoids were also normal, and 
there was no evidence of active disease.  While the veteran 
claimed that he had had ear infections intermittently, the 
examiner noted that there were no infections in either ear at 
present. 

During another October 1998 audiological examination, average 
puretone decibel loss for the veteran's right ear, achieved 
by adding hearing loss at 1000, 2000, 3000, and 4000 HZ and 
dividing by four, was 6.  The percent of discrimination was 
96.  The resulting numeric designation for the right ear is 
I.  The average puretone decibel loss for the veteran's left 
ear was 4.  The percent of discrimination was 96.  The 
resulting numeric designation for the left ear is I.  Once 
again, with a numeric designation of I for the right ear and 
I for the left ear, the point of intersection on Table VII 
requires, based on this audiology test, assignment of a 
noncompensable percent rating under diagnostic code 6100.  
The veteran was assessed as having normal hearing bilaterally 
and normal tympanometry bilaterally.  Acoustic reflexes 
suggested sensory etiology and were consistent with normal 
hearing bilaterally.  Eustachian tube functioning suggested 
no significant change in pressure bilaterally, with 
swallowing.  The examiner speculated that this may have been 
consistent with nonpatent Eustachian tubes.  It was noted 
that the veteran's complaints that his ears would "plug 
off" in response to a loud sound were unusual.  It was also 
noted that tinnitus was a subjective complaint.  The examiner 
concluded that there were no objective means of documenting 
its presence or absence. 

Finally, during a November 1998 consultation examination, the 
veteran's tympanic membranes were noted to be O.K. 
bilaterally and there was no middle ear disease.  All special 
tests were normal or within normal limits.  One test showed a 
15 percent difference between right and left, which was 
considered insignificant but may have pointed to unilateral 
Eustachian obstruction.

Throughout the veteran's appeal, the medical evidence does 
not reflect any period in which the bilateral otitis media 
was suppurative.  While the veteran was noted to have 
"fluid" during outpatient between 1997 and 1998, none of 
these records actually indicate the presence of pus or other 
such suppurative process.  At no point have the medical 
records reflected the presence of aural polyps.  Moreover, 
the results of the veteran's audiological tests throughout 
the appellate period have not been even remotely compensable 
under Diagnostic Code 6100.  Therefore, the Board finds that 
the assignment of a compensable ratings for service connected 
bilateral otitis media, for the periods prior to and from 
June 10, 1999, is not warranted.

D.  Claim concerning a compensable rating for furuncles of 
the back

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As noted above, VA has a duty to assist the veteran in the 
development of facts pertaining to his claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.103(a).  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Department in this case has accorded the veteran several 
examinations and obtained medical records from VA health care 
providers.  The duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The RO rated the veteran's furuncles of the back as 
noncompensably disabling under Diagnostic Code 7814.  That 
Diagnostic Code, in turn, provides that the Diagnostic Code 
for eczema is for application, dependent upon the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7814 (1999).  A noncompensable 
rating is warranted for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

The claims file indicates that in September 1992, the veteran 
sought treatment for a history of red blisters on his back.  
Examination revealed a few scattered areas of a 
papulosquamous eruption on the upper back and anterior chest, 
along with mild itching.  The veteran was given medication by 
the dermatologist.  In May 1995, a dermatologist noted some 
scattered skin tags on the veteran's left supraclavicular 
area.  One of the larger ones had blood on occasion.  There 
were four polypoid lesions, all flesh-colored, also noted.  
By the time of the veteran's general October 1995 VA 
examination, warty, benign lesions, 2 millimeters by 2 
millimeters, were noted on the left back, as were benign 
nevi, with a few follicles on the back.  Thus, while some 
mild itching was noted in 1992, subsequent medical records 
reflect merely the presence of lesions and scattered skin 
tags, without any objective indications of exfoliation or 
itching.  While some skin tags apparently had blood on 
occasion, as noted in May 1995, this was on the 
supraclavicular area, which is not exposed, nor is there any 
indication that this phenomenon was over an extensive area.  
(While for purposes of this appeal, the skin tags will be 
considered to be a manifestation of the service connected 
skin disability, the evidence is not clear on this point, and 
the Board makes no decision in this regard.)  Moreover, there 
is no indication that the veteran has sought treatment for 
his back furuncles since his October 1995 examination.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for the veteran's furuncles of the back.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Therein, the Court held 
that, with regard to initial ratings following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a sleep disorder, as 
manifested by sleep walking and nightmares, is well grounded; 
to this extent, the appeal is granted subject to the remand 
directions of the Board.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a liver disability on a 
direct basis is denied.

Entitlement to service connection for liver symptoms, as a 
chronic disability resulting from an undiagnosed illness, is 
denied.

Entitlement to service connection for memory loss, as a 
chronic disability resulting from an undiagnosed illness, is 
denied.

Entitlement to service connection for an allergic skin 
reaction to oil, as a chronic disability resulting from an 
undiagnosed illness, is denied.

Entitlement to service connection for stuttering and 
stammering, as a chronic disability resulting from an 
undiagnosed illness, is denied.

The claim concerning service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board.

The claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board.

The claim concerning service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board.

The claim concerning service connection for cough as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board. 

The claim concerning service connection for low back pain as 
a chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board.

The claim concerning service connection for leg pain as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board.

The claim concerning service connection for joint pain other 
than that of the low back and legs, as a chronic disability 
resulting from an undiagnosed illness, is well grounded.  The 
appeal is granted to this extent subject to the following 
remand directions of the Board.

The claim concerning service connection for muscle pain other 
than that of the low back and leg as a chronic disability 
resulting from an undiagnosed illness is well grounded.  The 
appeal is granted to this extent subject to the following 
remand directions of the Board. 

The claim concerning service connection for decreased vision 
in the left eye, as a chronic disability resulting from an 
undiagnosed illness, is well grounded.  The appeal is granted 
to this extent subject to the following remand directions of 
the Board.

The claim concerning service connection for tingling of the 
upper and lower extremities, as a chronic disability 
resulting from an undiagnosed illness, is well grounded.  The 
appeal is granted to this extent subject to the following 
remand directions of the Board.

The claim concerning service connection for difficulty 
swallowing, choking phlegm, and thickened saliva, as a 
chronic disability resulting from an undiagnosed illness, is 
well grounded.  The appeal is granted to this extent subject 
to the following remand directions of the Board.

Entitlement to a compensable rating for bilateral otitis 
media, for the period prior to June 10, 1999, is denied.

Entitlement to a compensable rating for bilateral otitis 
media, for the period from June 10, 1999, is denied.

Entitlement to a compensable rating for furuncles on the back 
is denied. 


REMAND

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was deployed in the "Area Of 
Responsibility" in support of Operation Desert Shield/Storm 
from August 14, 1990 to February 15, 1991, and that he 
received, in part, a Southwest Asia Service medal.  While 
this is sufficient evidence of Gulf War service for purposes 
of analysis of well groundedness, it is still unclear 
whether, in fact, the veteran actually had active service in 
the Southwest Asia theater of operations during the Gulf War, 
as defined by 38 C.F.R. § 3.317.  Therefore, the RO should 
contact the National Personnel Records Center (NPRC) and 
conduct any relevant follow-up development in an effort to 
confirm the exact nature of the veteran's Gulf War service.

Claims concerning dizziness, fatigue, cough, low back pain, 
leg pain, joint pain other than that of the low back and 
legs, muscle pain other than that of the low back and legs, 
decreased vision in the left eye, tingling of the upper and 
lower extremities, and difficulty swallowing, choking phlegm, 
and thickened saliva

As detailed in the decision section above, the claims file 
contains some evidence that these symptoms may have been 
resulted from an undiagnosed illness.  However, new 
examinations are necessary, as detailed below, to determine 
whether it is at least as likely as not that the veteran's 
symptoms of dizziness, fatigue, cough, low back pain, leg 
pain, joint pain other than that of the low back and legs, 
muscle pain other than that of the low back and legs, 
decreased vision in the left eye, tingling of the upper and 
lower extremities, and/or difficulty swallowing, choking 
phlegm, and thickened saliva, are manifestations of known 
clinical diagnoses.

Specifically with regard to the veteran's claim concerning 
fatigue, the Board notes that VA's criteria for diagnosing 
chronic fatigue syndrome (a known clinical diagnosis) appear 
in 38 C.F.R. § 4.88a, and were revised effective July 15, 
1995.  [A new Diagnostic Code 6354 was also established so 
that once service-connected, disability ratings might be 
uniformly effectuated].  Specifically, the pertinent VA 
regulation concerning the diagnosis of chronic fatigue 
syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

The claims file indicates that the veteran has been diagnosed 
as having "chronic fatigue syndrome," although this was 
specifically noted in relation to "exposure" during the 
Gulf War.  A new examination, as detailed below, is necessary 
to determine whether or not the veteran has chronic fatigue 
syndrome or whether he has chronic fatigue as a manifestation 
of an undiagnosed illness.  

The most recent VA treatment records concerning the veteran 
were associated with the claims file in August 1996.  To 
ensure that the veteran's claims will receive a fully 
informed evaluation, clinical data relating to treatment of 
the veteran since August 1996 should also be acquired and 
reviewed.

Claims concerning right and left heel pain as chronic 
disabilities resulting from 
an undiagnosed illness

By its March 1996 rating decision, the Philadelphia RO 
denied, in pertinent part, service connection for right heel 
pain and for left heel pain, both as chronic disabilities 
resulting from an undiagnosed illness.  The veteran was 
notified of this rating decision in a letter dated on March 
25, 1996.  The veteran indicated his disagreement with these 
adverse determinations in written statements filed in April 
1996.  The issues were referenced in an amended statement of 
the case dated in November 1997.  In a cover letter dated on 
November 4, 1997, the veteran was advised that he had to file 
an appeal within 60 days from the date of the letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action that he had 
appealed.  These claims were not referenced in a December 
1997 Form 9 nor in an October 1999 written brief presentation 
filed by the veteran's representative. 

The Board is raising the issue of the timeliness of the 
veteran's substantive appeal with regard to these claims for 
service connection.  The Board will address this issue 
pursuant to authority which provides that it has the 
authority to determine, in the first instance, questions as 
to the timeliness of the response to a statement of the case.  
See 38 U.S.C.A. § 7105(d) (West 1991); VAOGCPREC 9-99 (August 
18, 1999).  An application for review on appeal shall not be 
entertained unless it is in conformity with Chapter 71, Title 
38, United States Code.  38 U.S.C.A § 7108 (West 1991).

Federal regulations provide as follows: 

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302 (b) (1999).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.  

38 C.F.R. § 20.303 (1999).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1999).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.  

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.  

38 C.F.R. § 20.305 (1999).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal 

public holiday.  When a holiday occurs on 
a Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

This remand is the veteran's notice of the Board's intent to 
consider the timeliness of his substantive appeal as to the 
issues of service connection for a right heel pain and for 
left heel pain, both as chronic disabilities resulting from 
an undiagnosed illness.  The RO should forward a letter to 
the veteran (at his last known address) and to his 
representative, and advise them that that they have 60 days 
from the date of the letter to present evidence, written 
argument, and/or a request for a hearing to present oral 
argument on the question of timeliness of the veteran's 
substantive appeal relating to these claims.  If so 
requested, the RO should schedule a hearing and advise the 
veteran and his representative as to the time and place of 
the hearing.  

Claim concerning service connection for a diagnosable 
disability manifested by bilateral shin splints and stress 
fractures

In a typewritten letter associated with the claims file in 
March 1994, the veteran reported that a VA physician had told 
him that his current leg symptoms had resulted from shin 
splints he had in service.  This physician "just happened to 
forget to put this down on paper."  The veteran attached 
medical records apparently reflecting treatment by this 
physician, but they do not contain this opinion.  In any 
case, the veteran's statement put the RO on notice that 
relevant evidence may exist or could be obtained that would, 
if true, be relevant and necessary for full, fair 
adjudication of the veteran's claim concerning service 
connection for a diagnosable disability manifested by 
bilateral shin splints and stress fractures.  Therefore, the 
RO has a duty to inform the veteran of the need to obtain a 
medical opinion, in writing, from this VA physician.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


Claim concerning service connection for hot flashes and 
shakiness as a chronic disability resulting from an 
undiagnosed illness

In a written statement associated with the claims file in 
April 1996, the veteran wrote, in part, that a "Dr. Woglom" 
believed his symptoms of shakiness and hot flashes were 
caused not by hypoglycemia, but by "Gulf War Syndrome."  
The veteran attached a medical record apparently reflecting 
treatment by Dr. Woglom, but it does not contain this 
opinion.  In a separate statement dated in April 1996, the 
veteran asserted that his hot flashes and shakiness were not 
due to hypoglycemia, but were rather due to "Gulf War 
Syndrome."  The veteran asserted that his shakes and hot 
flashes had been a chronic problem, going on for years.  They 
had affected his job and kept him from working.  He did not 
have these problems before service or before the war.  In any 
case, the veteran's statement puts the RO on notice that 
relevant evidence may exist or could be obtained that would, 
if true, be relevant and necessary for full, fair 
adjudication of the veteran's claim concerning service 
connection for hot flashes and shakiness as a chronic 
disability resulting from an undiagnosed illness.  Therefore, 
the RO has a duty to request the veteran's assistance in 
obtaining this medical opinion, in writing, from "Dr. 
Woglom."  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Claim concerning a compensable rating for Morton's neuroma of 
the right foot

By its March 1996 rating decision, the Philadelphia RO, in 
pertinent part, denied a compensable rating for Morton's 
neuroma of the right foot.  In a letter dated on April 22, 
1996, the veteran specifically indicated his disagreement 
with this evaluation.  As such, the RO should issue a 
statement of the case on this issue, and the veteran must be 
given the opportunity to respond.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).
 


Entitlement to service connection for a sleep disorder, as 
manifested by sleep walking and nightmares. 

In view of the fact that this claim has been found to be well 
grounded, additional development is needed in connection 
therewith.

Accordingly, the veteran's claims are REMANDED to the RO for 
the following development:

1.  The RO should forward a letter to the 
veteran (at his last known address) and 
to his representative, and advise them 
that they have 60 days from the date of 
the letter to present evidence, written 
argument, and/or a request for a hearing 
to present oral argument on the question 
of timeliness of the appeal concerning 
the issues of service connection for 
right heel pain as a chronic disability 
resulting from an undiagnosed illness and 
service connection for left heel pain as 
a chronic disability resulting from an 
undiagnosed illness.  If so requested, 
the RO should schedule a hearing and 
advise the veteran and his representative 
as to the time and place of the hearing.  

2.  The RO should advise the veteran that 
he may submit a written statement from 
the VA physician who purportedly stated 
that his leg symptoms were the result of 
his in-service shin splints.  Any 
statement received should be permanently 
associated with the claims file.  If the 
veteran needs assistance in locating the 
physician, the RO should check with the 
VA medical center to see if it has a 
forwarding address for the physician.  If 
it is determined that a well-grounded 
claim has been submitted, appropriate 
development should be undertaken.  A VA 
examination should also be conducted with 
an opinion obtained to verify any nexus 
statements.  

3.  The RO should advise the veteran in 
writing that he may submit a written 
statement from "Dr. Woglom," who 
purportedly supported his claim regarding 
service connection for hot flashes and 
shakiness as a chronic disability 
resulting from an undiagnosed illness.  
Any statement received should be 
permanently associated with the claims 
file.  If it is determined that a well-
grounded claim has been submitted, 
appropriate development should be 
undertaken, to include a VA examination 
to verify any nexus statements.  

4.  The RO should issue the veteran a 
statement of the case on the claim 
concerning entitlement to a compensable 
rating for Morton's neuroma of the right 
foot.  The veteran and his representative 
should be given the opportunity to 
respond.  The veteran should be advised 
of the need to file a timely substantive 
appeal if he wishes the Board to consider 
this issue.

5.  The RO should contact the veteran and 
ask for his assistance and any additional 
information in determining whether he 
actually had active service in the 
Southwest Asia theater of operations 
during the Gulf War, as defined by 38 
C.F.R. § 3.317.  Thereafter, the RO 
should contact the NPRC and conduct any 
relevant follow-up development in an 
effort to confirm the exact nature and 
location of the veteran's Gulf War 
service.  All development in this regard 
should be documented in the claims 
folder.

6.  The RO should specifically request 
from the veteran the names and addresses 
of all medical care providers, if any, 
who have treated the veteran for symptoms 
of dizziness, sleep disorder, fatigue, 
cough, low back pain, leg pain, joint 
pain other than that of the low back and 
legs, muscle pain other than that of the 
low back and legs, decreased vision in 
the left eye, tingling of the upper and 
lower extremities, and/or difficulty 
swallowing, choking phlegm, and thickened 
saliva, since August 1996.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  

7.  Any pertinent VA medical records 
documenting treatment of the veteran for 
symptoms dizziness, fatigue, a sleep 
disorder, cough, low back pain, leg pain, 
joint pain other than that of the low 
back and legs, muscle pain other than 
that of the low back and legs, decreased 
vision in the left eye, tingling of the 
upper and lower extremities, and/or 
difficulty swallowing, choking phlegm, 
and thickened saliva, since August 1996, 
which have not already been associated 
with the claims file, should also be 
obtained and made of record.  These 
should include any such records from the 
Bath VAMC. 

8.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claims 
concerning dizziness, fatigue, cough, low 
back pain, leg pain, joint pain other 
than that of the low back and legs, 
muscle pain other than that of the low 
back and legs, decreased vision in the 
left eye, tingling of the upper and lower 
extremities, and/or difficulty 
swallowing, choking phlegm, and thickened 
saliva, as chronic disabilities resulting 
from an undiagnosed illness.  The RO 
should provide the examiners a list of 
the symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to each 
examination.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  Dizziness examination: The 
examiner should determine whether 
the veteran has objective evidence 
of dizziness.  If so, the examiner 
should note whether it is at least 
as likely as not that these 
manifestations are attributable to a 
known clinical diagnosis.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  Headaches examination: The 
examiner should determine whether it 
is at least as likely as not that 
the veteran's reported headaches are 
attributable to a known clinical 
diagnosis, such as migraine or 
cluster headaches.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(e)  Cough/respiratory examination: 
The examiner should determine 
whether the veteran has objective 
evidence of cough.  If so, the 
examiner should note whether it is 
at least as likely as not that these 
manifestations are attributable to a 
known clinical diagnosis, to include 
bronchitis, an upper respiratory 
infection, and/or asthma.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(f)  Fatigue examination:  The 
examiner should specifically 
determine whether there are 
objective indications of fatigue.  
The examiner should also determine 
if it is at least as likely as not 
that the veteran has chronic fatigue 
syndrome (see criteria listed above) 
or another known diagnostic entity.  
If the symptoms cannot be attributed 
to an diagnosed illness, the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf War, 
or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.

(g)  Joints examination:  The 
examiner should specifically 
determine whether there are 
objective indications of (a) low 
back pain, (b) leg pain, (c) joint 
pain other than that of the low back 
and legs, and/or (d) muscle pain 
other than that of the low back and 
legs.  The examiner should also 
determine if it is at least as 
likely as not that any of these 
symptoms can be attributed to a 
known diagnostic entity.  If the 
symptoms cannot be attributed to a 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(h)  Eye examination: The examiner 
should determine whether the veteran 
has objective evidence of decreased 
vision in the left eye.  If so, the 
examiner should note whether it is 
at least as likely as not that these 
manifestations are attributable to a 
known clinical diagnosis.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs. 

(i)  Examination to evaluate 
tingling in upper and lower 
extremities: The examiner should 
determine whether the veteran has 
objective evidence of tingling in 
the upper and lower extremities.  If 
so, the examiner should note whether 
it is at least as likely as not that 
these manifestations are 
attributable to a known clinical 
diagnosis, such as a diagnosable 
neurological disability.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs. 

(j)  Examination to evaluate 
difficulty swallowing, choking 
phlegm, and thickened saliva: The 
examiner should determine whether 
the veteran has objective evidence 
of difficulty swallowing, choking 
phlegm, and/or thickened saliva.  If 
so, the examiner should note whether 
it is at least as likely as not that 
these manifestations are 
attributable to a known clinical 
diagnosis.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of 
alcohol or drugs. 

(k)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions 
contained in the claims file which 
contradict his or hers, the reasons 
for the disagreement should be set 
forth in detail.

9.  The veteran should be afforded a 
period of observation and evaluation at a 
VAMC to confirm the presence of a sleep 
disorder, alleged to be manifested by 
sleep walking and nightmares, the correct 
diagnosis of same, and its etiology.  The 
claims folder must be made available to 
the examiners in conjunction with the 
veteran's hospitalization.  In 
particular, it should be confirmed 
whether the veteran has a sleep disorder 
manifested by sleep walking and 
nightmares.  If so, an examiner should 
note whether it is indisputable that such 
disability had its onset prior to 
service.  If so, the examiner should 
opine whether it is at least as likely as 
not that there was an increase in 
severity during service of any 
preexisting disability.  If so, the 
examiner should opine whether it is 
indisputable that any increase was due to 
the natural progress of the disability.  
The underlined standards of proof must be 
utilized in forming the opinion.  If the 
condition is not found to preexist 
service, the examiner should note when 
any current sleep disorder had its onset.

10.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

11.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider all relevant 
claims on appeal.  If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the July 1999 
supplemental statement of the case.  The 
veteran and any representative should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 


